Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), is made as of June 5,
2018, by and among Ener-Core, Inc., a Delaware corporation, with headquarters
located at 8965 Research Drive, Suite 100, Irvine, California 92618 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(each individually, an “Initial Buyer” and collectively, the “Initial Buyers”).

 

WHEREAS:

 

A. The Company and each Initial Buyer is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company authorized the issuance of senior secured notes of the Company,
in substantially the form attached hereto as Exhibit A (the “Notes”), which
Notes are convertible into shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock” and the shares of Common Stock issuable
pursuant to the terms of the Notes, including, without limitation, upon
conversion or otherwise, collectively, the “Conversion Shares”), in accordance
with the terms of the Notes.

 

C. Each Initial Buyer wishes to purchase, and the Company wishes to sell at the
Initial Closing (as defined below), upon the terms and conditions stated in this
Agreement, (i) that aggregate principal amount of Notes set forth opposite such
Initial Buyer’s name in column (3) on the Schedule of Buyers attached hereto
(which aggregate principal amount of Notes for all Initial Buyers shall be
$439,444.42) (the “Initial Notes”), and (ii) Warrants, in substantially the form
attached hereto as Exhibit B (the “Warrants”), representing the right to acquire
that number of shares of Common Stock set forth opposite such Initial Buyer’s
name in column (4) on the Schedule of Buyers (as exercised, collectively, the
“Warrant Shares”).

 

D. The Notes will rank pari passu to all of the Company’s outstanding senior
debt as of the date of this Agreement, and senior to all other outstanding and
future indebtedness of the Company, and its Subsidiaries (as defined below),
will be guaranteed by all direct and indirect Subsidiaries (as defined in
Section 3(a)) of the Company, currently formed or formed in the future, as
evidenced by that certain Second Amendment to Guaranty (the “Guaranty
Amendment”), substantially in the form attached hereto as Exhibit C, which
amends that certain Guaranty dated November 23, 2016, (as amended or modified
from time to time in accordance with its terms, the “Guaranty Agreement”), and
will be secured by a first priority perfected security interest (subject to
Permitted Liens under and as defined in the Notes) in all of the current and
future assets of the Company and all direct and indirect Subsidiaries of the
Company, except for the “Excluded Assets” (as such term is defined in the
Security Agreement), currently formed or formed in the future, as evidenced by
that certain Fourth Amendment to the Pledge and Security Agreement,
substantially in the form attached hereto as Exhibit D (as amended or modified
from time to time in accordance with its terms, the “Security Amendment
Agreement”), which further amends that certain Pledge and Security Agreement,
dated as of April 23, 2015 by and among the Company and the Collateral Agent
attached as Exhibit 10.2 to the Company’s Current Report on Form 8-K filed with
the SEC on April 23, 2015 (as amended prior to the date hereof and by the Fourth
Amendment to the Pledge and Security Agreement dated as of the date hereof, and
as further amended or modified from time to time in accordance with its terms,
the “Security Agreement” and together with the Guaranty Agreement and any
ancillary documents related thereto, collectively, the “Security Documents”).

 



 

 



 

E. The Notes, Conversion Shares, Warrants and Warrant Shares collectively are
referred to herein as the “Securities”, as applicable.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a) Purchase of Notes and Warrants.

 

(i) Initial Closing. Upon the satisfaction (or waiver) of the conditions set
forth in Sections 6(a) and 7(a) below, the Company shall issue and sell to each
Initial Buyer, and each Initial Buyer severally, but not jointly, agrees to
purchase from the Company on the Initial Closing Date (as defined below), (x) a
principal amount of Initial Notes as is set forth opposite such Initial Buyer’s
name in column (3) on the Schedule of Buyers and (y) Warrants to acquire up to
that number of Warrant Shares as is set forth opposite such Initial Buyer’s name
in column (4) on the Schedule of Buyers (the “Initial Closing”).

 

(ii) Subsequent Closings. After the Initial Closing, subject to the satisfaction
(or waiver) of the conditions set forth in Sections 1(c), 6(b) and 7(b) below,
the Company may issue and sell, on the same terms and conditions set forth in
this Agreement, up to an additional $4,560,555.58 principal amount of Notes (the
“Subsequent Notes”) to one or more investors (each individually, a “Subsequent
Buyer”, and collectively, the “Subsequent Buyers” and together with the Initial
Buyers, the “Buyers”) in one or more subsequent closings (each, a “Subsequent
Closing” and together with the Initial Closing, each a “Closing”); provided that
each such sale of Subsequent Notes is consummated no later than 30 days after
the Initial Closing Date (as defined below).

 

(b) Initial Closing Date. The date and time of the Initial Closing (the “Initial
Closing Date”) shall be the Trading Day on which all of the Transaction
Documents (as defined below) have been executed and delivered by the applicable
parties thereto in connection with the Initial Closing, upon notification of
satisfaction (or waiver) of the conditions to the Initial Closing set forth in
Sections 6(a) and 7(a) below, or at such other time or on such other date as the
Company and each Initial Buyer may mutually agree upon, at the offices of the
Company. For purposes of this Agreement, “Trading Day” means any day on which
the Common Stock is traded on the Principal Market (as defined below), or, if
the Principal Market is not the principal trading market for the Common Stock,
then on the principal securities exchange or securities market on which the
Common Stock is then traded.

 

(c) Subsequent Closing Dates. The date and time of any Subsequent Closing (each
a “Subsequent Closing Date”, and together with Initial Closing Date, each a
“Closing Date” and collectively, the “Closing Dates”) shall be at such time and
on such date as the Company and each Subsequent Buyer may mutually agree upon,
subject to satisfaction (or waiver) of the conditions to the Subsequent Closing
set forth in Sections 6(b) and 7(b) and the conditions contained in Section
1(a)(ii) and this Section 1(c), at the offices of the Company. Any Person
approved by the Company may become a Subsequent Buyer and may purchase
Subsequent Notes by duly executing and delivering a Joinder Agreement,
substantially in the form attached hereto as Exhibit E, to the Company. Any
Initial Buyer may also purchase, at such Initial Buyer’s option, Subsequent
Notes by delivering a Subsequent Closing Notice, substantially in the form
attached hereto as Exhibit F, to the Company.

 



 - 2 - 

 



 

(d) Purchase Price. The aggregate purchase price for the Initial Notes and
Warrants purchased by each Initial Buyer at the Initial Closing (the “Initial
Purchase Price”) shall be the amount set forth opposite each Initial Buyer’s
name in column (5) of the Schedule of Buyers. The aggregate purchase price for
the Subsequent Notes to be purchased by each Subsequent Buyer at the applicable
Subsequent Closing (the “Subsequent Purchase Price” and together with the
Initial Purchase Price, the “Purchase Price”) shall be the amount set forth on
the signature page of such Subsequent Buyer attached to such Subsequent Buyer’s
Joinder Agreement or in the Subsequent Closing Notice, as applicable. Each
Initial Buyer shall pay $900 for each $1,000 of principal amount of Initial
Notes and related Warrants to be purchased by such Initial Buyer at the Initial
Closing. The Initial Buyers and the Company agree that the Initial Notes and the
Warrants constitute an “investment unit” for purposes of Section 1273(c)(2) of
the Internal Revenue Code of 1986, as amended (the “Code”). The Initial Buyers
and the Company mutually agree that the allocation of the issue price of such
investment unit between the Initial Notes and the Warrants in accordance with
Section 1273(c)(2) of the Code and Treasury Regulation Section 1.1273-2(h) shall
be $187 per $1,000 of Initial Purchase Price to be allocated to the Warrants and
the balance of each $1,000 of Initial Purchase Price to be allocated to the
Initial Notes, and neither the Initial Buyers nor the Company shall take any
position inconsistent with such allocation in any tax return or in any judicial
or administrative proceeding in respect of taxes.

 

(e) Form of Payment.

 

(i) Initial Closing. On the Initial Closing Date, (i) each Initial Buyer shall
pay its Initial Purchase Price to the Company for the Initial Note and Warrant
to be issued and sold to such Initial Buyer at the Initial Closing by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions and (ii) the Company shall deliver the Initial Note (allocated
in the principal amount requested by such Initial Buyer) and Warrant which such
Initial Buyer is purchasing hereunder, in each case duly executed on behalf of
the Company and registered in the name of such Initial Buyer or its designee.

 

(ii) Subsequent Closings. On any Subsequent Closing Date, (i) each Subsequent
Buyer shall pay its Subsequent Purchase Price to the Company for the Subsequent
Notes to be issued and sold to such Subsequent Buyer at the applicable
Subsequent Closing by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) the Company shall deliver
to each Subsequent Buyer the Subsequent Notes which such Subsequent Buyer is
then purchasing hereunder, in each case duly executed on behalf of the Company
and registered in the name of such Subsequent Buyer or its designee.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

 

(a) No Public Sale or Distribution. Such Buyer is acquiring the Securities for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person (as defined below) to distribute any of the Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 



 - 3 - 

 



 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D. Such Buyer has executed and
delivered to the Company a questionnaire (the “Investor Questionnaire”),
substantially in the form attached hereto as Exhibit G, which such Buyer
represents and warrants is true, correct and complete.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company,
including but not limited to the Company’s filings under the Securities Exchange
Act of 1934, as amended (the “1934 Act”), and materials relating to the offer
and sale of the Securities that have been requested by such Buyer. Such Buyer
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained herein. Such Buyer understands that its
investment in the Securities involves a high degree of risk and is able to
afford a complete loss of such investment. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
Such Buyer confirms and agrees that (i) it has independently evaluated the
investment risks and the merits of its decision to purchase the Securities, (ii)
it has not relied on the advice of, or any representations by, any other Person,
other than the Company and its officers and directors, in making such decision,
and (iii) no Person, other than the Company and its officers and directors, has
any responsibility with respect to the completeness or accuracy of any
information or materials furnished to such Buyer in connection with the
transactions contemplated hereby.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Covenant (as defined below): (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel, in form and substance reasonably acceptable to
the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 promulgated under the 1933 Act (“Rule 144”) or Rule 144A promulgated
under the 1933 Act, as amended (or successor rules thereto) (collectively,
“Resale Exemptions”); (ii) any sale of the Securities made in reliance on the
Resale Exemptions may be made only in accordance with the terms of Rule 144 or
Rule 144A, as applicable, and further, if a Resale Exemption is not applicable,
any resale of the Securities under circumstances in which the seller (or the
Person) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined below), including, without limitation,
this Section 2(f).

 



 - 4 - 

 



 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Notes and Warrants, and any certificates representing the
Conversion Shares and Warrant Shares, except as set forth below, shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates or other instruments):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES [MAY BE CONVERTIBLE][ARE
EXERCISABLE] HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate or other instrument without such legend to the holder of the
Securities upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at The Depository Trust Company
(“DTC”), if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in form and substance reasonably acceptable to the Company,
to the effect that such sale, assignment or transfer of the Securities may be
made without registration under the applicable requirements of the 1933 Act, or
(iii) the Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A. The Company shall be responsible for the fees of its transfer
agent and all DTC fees associated with such issuance.

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



 - 5 - 

 



 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(j) No General Solicitation and Advertising; Prior Relationship. Such Buyer
represents and acknowledges, to its knowledge, that it has not been solicited to
offer to purchase or to purchase any Securities by means of any general
solicitation or advertising within the meaning of Regulation D. The Buyer
represents that its interest in the purchase of the Securities is the result of
its substantive, pre-existing relationship with the Company.

 

(k) Rule 506(d) Representation. Such Buyer represents that it is not a person of
the type described in Section 506(d) of Regulation D that would disqualify the
Company from engaging in a transaction pursuant to Section 506 of Regulation D.

 

(l) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers, as of the date hereof and as of each applicable
Closing Date (unless otherwise provided herein), that:

 

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted. Each of the Company and its Subsidiaries
is duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby or on the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents. The Company has no
Subsidiaries except as set forth on Schedule 3(a).

 



 - 6 - 

 



 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Warrants, the Irrevocable Transfer Agent Instructions (as defined
below), any Joinder Agreements, any Subsequent Closing Notices and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Notes, the issuance
of the Warrants and the reservation for issuance and the issuance of the
Conversion Shares and Warrant Shares, have been duly authorized by the Company’s
Board of Directors, and (other than the filing with the SEC of a Form D and any
other filings as may be required by state securities agencies) no further
filing, consent, or authorization is required by the Company, its Board of
Directors or its stockholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies. Each of the Subsidiaries party to any of the Transaction Documents has
the requisite power and authority to enter into and perform its obligations
under such Transaction Documents., as applicable. The execution and delivery by
the Subsidiaries party to any of the Transaction Documents of such Transaction
Documents and the consummation by such Subsidiaries of the transactions
contemplated thereby have been duly authorized by such Subsidiaries’ respective
boards of directors (or other applicable governing body) and (other than filings
as may be required by state securities agencies) no further filing, consent, or
authorization is required by such Subsidiaries, their respective boards of
directors (or other applicable governing body) or stockholders (or other
applicable owners of equity of such Subsidiaries). The Transaction Documents to
which any of the Subsidiaries are parties have been duly executed and delivered
by such Subsidiaries, and constitute the legal, valid and binding obligations of
such Subsidiaries, enforceable against them in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 

(c) Issuance of Securities. The issuance of the Notes and the Warrants is duly
authorized and, upon issuance, the Notes and the Warrants shall be validly
issued and free from all taxes, liens and charges with respect to the issue
thereof. As of the applicable Closing, a number of shares of Common Stock shall
have been duly authorized and reserved for issuance which equals or exceeds (the
“Required Reserved Amount) the sum of (i) the maximum number of Conversion
Shares issued and issuable pursuant to the Notes to be issued in such Closing
based on the initial Conversion Price (as defined in the Notes) of $0.25 (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof and
without taking into account any limitations on the issuance thereof pursuant to
the terms of the Notes) (the “Initial Conversion Price”) plus (ii) the maximum
number of Warrant Shares issued and issuable pursuant to the Warrants to be
issued in the Initial Closing, each as of the Trading Day (as defined in the
Warrants) immediately preceding the applicable date of determination (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants). As of the date hereof, there are 195,893,607 shares of Common
Stock authorized and unissued, of which 61,169,712 are reserved for issuance
upon full exercise of all outstanding options and warrants and upon conversion
of all convertible promissory notes. Upon conversion of the Notes in accordance
with the Notes or exercise of the Warrants in accordance with the Warrants, as
the case may be, the Conversion Shares and the Warrant Shares, respectively,
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 2 of this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.

 



 - 7 - 

 



 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and any of its Subsidiaries party to any of the
Transaction Documents and the consummation by the Company and any of its
Subsidiaries, as applicable, of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and the Warrants and
reservation for issuance and issuance of the Conversion Shares and the Warrant
Shares) will not (i) result in a violation of the Certificate of Incorporation
(as defined below) or Bylaws (as defined below), any memorandum of association,
certificate of incorporation, certificate of formation, bylaws, any certificate
of designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or the
articles of association or bylaws of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any of
its Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including other foreign, federal and
state securities laws and regulations and the rules and regulations of the OTCQB
(the “Principal Market”) and including all applicable laws of the State of
Delaware and any foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

 

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with (other than the filing with the SEC of a Form D and any other
filings as may be required by any state securities agencies), any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof. All consents, authorizations, orders, filings
and registrations which the Company or any of its Subsidiaries is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the Initial Closing Date, and the Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence, other than the
filings or registration required by Sections 4(b), 4(f) and 4(j) of this
Agreement. The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The issuance by the
Company of the Securities shall not have the effect of delisting or suspending
the Common Stock from the Principal Market.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that, except as set forth in
any Schedule 13D or Schedule 13G filed with the SEC regarding the ownership of
10% or more of the shares of Common Stock or as disclosed in Schedule 3(f), no
Buyer is (i) an officer or director of the Company or any of its Subsidiaries,
(ii) an “affiliate” of the Company or any of its Subsidiaries (as defined in
Rule 144) or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the 1934 Act). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 



 - 8 - 

 



 

(g) No General Solicitation; Fees and Commissions. Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation, any
fees payable to J Streicher Capital, LLC (the “J Streicher”) in connection with
the sale of the Securities. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim. The Company acknowledges that it has engaged J Streicher in connection
with the sale of the Securities. Other than J Streicher, neither the Company nor
any of its Subsidiaries has engaged any placement agent or other agent in
connection with the sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings for purposes of any such
applicable stockholder approval provisions.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

 



 - 9 - 

 



 

(j) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(j),
during the two (2) years prior to the date hereof, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (“GAAP”) (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedules to this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

(k) Absence of Certain Changes. Except as disclosed in Schedule 3(k), since
December 31, 2017, there has been no event that would reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in Schedule 3(k), since
December 31, 2017, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.

 

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company (if
any), its Certificate of Incorporation or Bylaws or their organizational charter
or memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as set
forth in Schedule 3(m), during the two (2) years prior to the date hereof, the
Common Stock has been designated for quotation on the Principal Market. Except
as set forth in Schedule 3(m), during the two (2) years prior to the date
hereof, (i) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (ii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension of the
Common Stock from the Principal Market. The Company and its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 



 - 10 - 

 



 

(n) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(o) Sarbanes-Oxley Act. Except as disclosed in Schedule 3(o), the Company is in
material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

 

(p) Transactions With Affiliates. Except as set forth in Schedule 3(p), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 

(q) Equity Capitalization. As of the Initial Closing Date, the authorized
capital stock of the Company consists of (i) 200,000,000 shares of Common Stock,
of which as of the date hereof, 4,106,393 shares are issued and outstanding,
709,876 shares are reserved for issuance pursuant to the Company’s stock option
and purchase plans, 6,084,600 shares are reserved for issuance upon exercise of
warrants outstanding and 5,130,179 shares are reserved for issuance pursuant to
securities (other than the aforementioned options, warrants and the Notes and
Warrants) exercisable or exchangeable for, or convertible into, Common Stock,
(ii) 50,000,000 shares of preferred stock, par value $0.0001 per share, none of
which are issued and outstanding as of the date hereof and (iii) there are
2,776,367 shares of Common Stock held by non-affiliates of the Company. All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as set forth in the SEC Documents or as
disclosed in Schedule 3(q), (i) none of the Company’s capital stock is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness (as defined below) of the Company or any of
its Subsidiaries or by which the Company or any of its Subsidiaries is or may
become bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) other than pursuant to the
Registration Rights Covenant (as defined below), there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act; (vi) there are
no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s or any of its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has furnished or made available to the Buyers true, correct
and complete copies of the Company’s Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), and
the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for shares of Common Stock and the material rights of the holders
thereof in respect thereto.

 



 - 11 - 

 



 

(r) Indebtedness and Other Contracts. Except as disclosed on Schedule 3(r),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(r) provides a detailed
description of the material terms of any such outstanding Indebtedness. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including, without limitation, “capital leases” in accordance with GAAP (other
than trade payables entered into in the ordinary course of business consistent
with past practice), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; and (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(s) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such, except as set
forth in Schedule 3(s). The matters set forth in Schedule 3(s) would not
reasonably be expected to have a Material Adverse Effect.

 

(t) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(u) Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer (as defined in Rule 501(f) under the 1933 Act) of the Company
or any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 



 - 12 - 

 



 

(v) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for Permitted Liens which do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not materially interfere with the use made and proposed
to be made of such property and buildings by the Company and its Subsidiaries.

 

(w) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. None
of the Company’s Intellectual Property Rights have expired or terminated or have
been abandoned or are expected to expire or terminate or are expected to be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights. Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances that might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

 

(x) Environmental Laws. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) neither the Company
nor its Subsidiaries is in violation of any Environmental Laws (as hereinafter
defined), (ii) the Company and its Subsidiaries have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) the Company and its
Subsidiaries are in compliance with all terms and conditions of any such permit,
license or approval. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(y) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(z) Investment Company Status. Neither the Company nor any Subsidiary is, and
upon consummation of the sale of the Securities, and for so long any Buyer holds
any Securities, will be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 



 - 13 - 

 



 

(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all U.S. federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

(bb) Internal Accounting and Disclosure Controls. Except as set forth in
Schedule 3(bb) or as set forth in the SEC Documents, the Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. Except
as set forth in Schedule 3(bb) or as set forth in the SEC Documents, the Company
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.

 

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

 

(dd) Ranking of Notes. Except as set forth in Schedule 3(dd), no Indebtedness of
the Company or any of its Subsidiaries is senior to or ranks pari passu with the
Notes in right of payment, whether with respect of payment of redemptions,
interest, damages or upon liquidation or dissolution or otherwise.

 

(ee) Transfer Taxes. On each Closing Date, all stock transfer or other taxes
(other than income or similar taxes) that are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than J
Streicher, sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Securities, or (iii) other than J Streicher, paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company.

 



 - 14 - 

 



 

(gg) Acknowledgement Regarding Buyers’ Trading Activity. The Company
acknowledges and agrees that (i) none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counter-parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that one or more
Buyers may engage in hedging and/or trading activities at various times during
the period that the Securities are outstanding and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes, the Warrants or any of the documents executed in
connection herewith.

 

(hh) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code and
the Company shall so certify upon any Buyer’s request.

 

(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(kk) Disclosure. Except for the transaction contemplated herein, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Buyers or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information. The Company understands and confirms that each of the Buyers will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Buyers regarding the Company, or any
of its Subsidiaries, their business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, furnished by or on behalf
of the Company is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Each press release issued by the Company or any of
its Subsidiaries during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.

 



 - 15 - 

 



 

(ll) Shell Company Status. The Company is not, and has not been since July 14,
2013, an issuer identified in Rule 144(i)(1) of the 1933 Act. As of July 14,
2013, the Company filed current “Form 10 information” (as defined in Rule 144
(i)(3)) with the SEC reflecting its status as an entity that was no longer an
issuer described in Rule 144(i)(1)(i).

 

(mm) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(nn) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company. In addition, on or prior to the date
hereof, the Company had discussions with its accountants about its financial
statements previously filed with the SEC. Based on those discussions, the
Company has no reason to believe that it will need to restate any such financial
statements or any part thereof.

 

(oo) No Disqualification Events. Except as set forth in Schedule 3(oo), with
respect to Securities to be offered and sold hereunder in reliance on Rule
506(b) under the 1933 Act, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(pp) Other Covered Persons. The Company is not aware of any Person (other than J
Streicher) that has been or will be paid (directly or indirectly) remuneration
for solicitation of Buyers or potential purchasers in connection with the sale
of any Securities.

 



 - 16 - 

 



 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before each Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at such Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the applicable Closing Date. The Company shall make
all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the applicable Closing Date.

 

(c) Reporting Status. For so long as the Company is required to file reports
under the 1934 Act, the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely for working capital and general corporate purposes.

 

(e) Financial Information. The Company agrees to send the following to each
Buyer during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, on the same day as the
release thereof, facsimile or e-mailed copies of all press releases issued by
the Company or any of its Subsidiaries, and (iii) copies of any notices and
other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 

(f) Registration Rights Covenant. Effective upon the issuance by the Company of
Notes for aggregate gross proceeds of at least $4.0 million pursuant to the
Agreement (such date, the “Trigger Date”), the Company shall prepare, and, as
soon as practicable but in no event later than 30 days after the Trigger Date,
file with the SEC a Registration Statement on Form S-3 (the “Registration
Statement”) under the 1933 Act covering the resale of (i) the Conversion Shares
issued or issuable pursuant to the terms of the Notes, (ii) the Warrant Shares
issued or issuable upon exercise of the Warrants and (iii) any capital stock of
the Company issued or issuable with respect to the Notes, the Conversion Shares,
the Warrant Shares or the Warrants as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, in each case
without regard to any limitations on conversion and/or redemption of the Notes
or exercise of the Warrants. In the event that Form S-3 is unavailable for such
a registration, the Company shall use Form S-1 or such other form as is
available for such a registration on another appropriate form. The Company shall
use its best efforts to have such Registration Statement declared effective by
the SEC as soon as practicable, but in no event later than the Effectiveness
Deadline. For purposes of this Section 4(f), “Effectiveness Deadline” means the
date which is the earlier of (x) (i) in the event that the Registration
Statement is not subject to a full review by the SEC, seventy-five (75) calendar
days after the Trigger Date or (ii) in the event that the Registration Statement
is subject to a full review by the SEC, one-hundred five (105) calendar days
after the Trigger Date and (y) the fifth (5th) Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Registration Statement will not be reviewed or will not be subject to
further review; provided, however, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business. In addition to the foregoing, the procedures
applicable to the “Initial Mandatory Registration” set forth in that certain
Registration Rights Agreement, dated November 2, 2016, by and among the Company
and the investors listed on the Schedule of Buyers attached thereto and the
investors, if any, party to a joinder agreement with respect thereto, are
incorporated by reference herein.

 



 - 17 - 

 



 

(g) Transfer Agent. For so long any Securities are outstanding, the Company
shall cause its transfer agent to participate in the Depository Trust Company
Fast Automated Securities Transfer Program.

 

(h) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to J Streicher. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

(i) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that a Buyer and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
Buyer.

 

(j) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on June 6, 2018, (i) the Company shall issue a press
release reasonably acceptable to the Buyers and (ii) file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
and all schedules and exhibits to this Agreement, the form of Notes, the form of
the Warrants and the Security Documents as exhibits to such filing) (including
all attachments, the “8-K Filing”). Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Except as required by applicable law,
without the prior written consent of any applicable Buyer, neither the Company
nor any of its Subsidiaries or affiliates shall disclose the name of such Buyer
in its capacity as a Buyer in any filing, announcement, release or otherwise.

 



 - 18 - 

 



 

(k) Additional Notes; Variable Securities. So long as any Buyer beneficially
owns any Notes, the Company will not issue any Notes (other than to the Buyers
as contemplated hereby), and the Company shall not issue any other securities
that would cause a breach or default under the Notes; provided, however, the
Company may amend its outstanding Indebtedness to provide for the approved
issuance of these Notes and adjust any relevant terms accordingly. For so long
as any Notes remain outstanding, the Company shall not, in any manner, issue or
sell any rights, warrants or options to subscribe for or purchase Common Stock
or directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Conversion Price (as defined in the Notes) with respect
to the Common Stock into which any Note is convertible or the then applicable
Exercise Price (as defined in the Warrants) with respect to the Common Stock
into which any Warrant is exercisable.

 

(l) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Notes) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes and the Warrants.

 

(m) Reservation of Shares. So long as any Buyer owns any Securities, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, no less than the Required Reserved Amount. If at
any time the number of shares of Common Stock authorized and reserved for
issuance is not sufficient to meet the Required Reserved Amount, the Company
will promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under Section 3(c), in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount.

 

(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

(o) Short Sales. Starting on the date hereof and ending on the 45th day
following the applicable Closing Date, no Buyer shall engage in any short sales
or similar transactions with respect to the Common Stock, nor cause any Person
to engage in any short sales or similar transactions with respect to the Common
Stock.

 



 - 19 - 

 



 

(p) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the applicable Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

(q) Collateral Agent.

 

(i) Each Buyer hereby (a) appoints Empery Tax Efficient, LP as the collateral
agent hereunder and under the Security Documents (in such capacity, the
“Collateral Agent”), and (b) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Buyer’s behalf in
accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof or pursuant to any Security Documents, a fiduciary
relationship in respect of any Buyer. Neither the Collateral Agent nor any of
its officers, directors, employees and agents shall have any liability to any
Buyer for any action taken or omitted to be taken in connection hereof or the
Security Documents except to the extent caused by its own gross negligence or
willful misconduct, and each Buyer agrees to defend, protect, indemnify and hold
harmless the Collateral Agent and all of its officers, directors, employees and
agents (collectively, the “Collateral Agent Indemnitees”) from and against any
losses, damages, liabilities, obligations, penalties, actions, judgments, suits,
fees, costs and expenses (including, without limitation, reasonable attorneys’
fees, costs and expenses) incurred by such Collateral Agent Indemnitee, whether
direct, indirect or consequential, arising from or in connection with the
performance by such Collateral Agent Indemnitee of the duties and obligations of
Collateral Agent pursuant hereto or any of the Security Documents.

 

(ii) The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

(iii) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Notes and the Security Documents at any time
by giving at least ten (10) Business Days prior written notice to the Company
and each holder of the Notes. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided below.
Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Notes shall appoint a successor Collateral
Agent. Upon the acceptance of the appointment as Collateral Agent, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the Security Agreement. After any Collateral
Agent’s resignation hereunder, the provisions of this Section 4(q) shall inure
to its benefit. If a successor Collateral Agent shall not have been so appointed
within said ten (10) Business Day period, the retiring Collateral Agent shall
then appoint a successor Collateral Agent who shall serve until such time, if
any, as the holders of a majority of the outstanding principal amount of Notes
appoints a successor Collateral Agent as provided above.

 

(iv) The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Notes or the Collateral Agent (or its
successor), from time to time pursuant to the terms of this Section 4(q), to
secure a successor Collateral Agent satisfactory to such requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all fees of such successor Collateral Agent, by having the Company agree to
indemnify any successor Collateral Agent and by each of the Company executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.

 



 - 20 - 

 



 

(v) The Company agrees to pay the Collateral Agent, by wire transfer of
immediately available funds in accordance with the Collateral Agent’s written
wire instructions, a quarterly agency fee of $10,000 within three (3) Business
Days following the end of each calendar quarter that the Collateral Agent acted
as collateral agent in accordance with this Section 4(q) and the Security
Documents during such calendar quarter, provided, such fee shall be
non-duplicative to any existing fee arrangements with the Collateral Agent
arising from existing Indebtedness.

 

(r) Closing Documents. On or prior to the tenth (10th) Business Day after each
applicable Closing Date, the Company agrees to deliver, or cause to be
delivered, to each Buyer a complete closing set of the executed Transaction
Documents, Securities and any other documents relating to each applicable
Closing required to be delivered to any party pursuant to Section 7(b) hereof or
otherwise.

 

(s) Pledges of Intellectual Property Rights. The Company hereby agrees that it
shall not pledge, mortgage, encumber or otherwise permit the Intellectual
Property Rights to be subject to any lien, security interest, encumbrances, or
charge (such actions hereinafter referred to collectively as “Pledge”) any of
its Intellectual Property Rights except for Pledges related to current
commercial development agreements as listed on Schedule 4(s) or for future
commercial development agreements entered into in the ordinary course of
business. The Company hereby further agrees: (a) to promptly notify the
Collateral Agent of any such future commercial development agreements (but only
if the Collateral Agent executes a confidentiality agreement with respect to any
material, non-public information regarding or related to such commercial
development agreements prior to its receipt of any such material, non-public
information), and (b) to amend Schedule 4(s) in connection with such additional
Pledges, with the approval of the Collateral Agent, which approval shall not be
unreasonably withheld.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable pursuant to the terms of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit H attached hereto (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and Warrant Shares issued at each
applicable Closing or pursuant to the terms of the Notes or exercise of the
Warrants in such amounts as specified from time to time by each Buyer to the
Company upon conversion of the Notes or exercise of the Warrants. The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves the Conversion Shares or
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to seek
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

 



 - 21 - 

 



 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) The obligation of the Company hereunder to issue and sell the Initial Notes
and the related Warrants to each Initial Buyer at the Initial Closing is subject
to the satisfaction, at or before the Initial Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

 

(i) Such Initial Buyer shall have executed each of the Transaction Documents to
which it is a party and the Investor Questionnaire and delivered each of the
same to the Company.

 

(ii) Such Initial Buyer shall have executed and delivered to the Company the
flow of funds memorandum (“Flow of Funds”), confirming the Initial Purchase
Price payable by such Initial Buyer and the wiring instructions applicable
thereto.

 

(iii) Such Initial Buyer shall have delivered its Initial Purchase Price to the
Company for the Initial Note(s) and Warrant(s) purchased by such Initial Buyer
at the Initial Closing by wire transfer of immediately available funds pursuant
to the wire instructions provided by the Company provided, if the Initial Buyer
is directed to wire its funds to a third party pursuant to the Flow of Funds,
the receipt of funds by such designated third party shall constitute delivery of
its Purchase Price, in part or in whole as indicated in the Flow of Funds,
hereunder.

 

(iv) The representations and warranties of such Initial Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Initial Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date which shall be true and correct
as of such specified date), and such Initial Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Initial Buyer at or prior to the Initial Closing Date.

 



 - 22 - 

 



 

(b) The obligation of the Company hereunder to issue and sell the Subsequent
Note(s) to each Subsequent Buyer at the applicable Subsequent Closing is subject
to the satisfaction, at or before the applicable Subsequent Closing Date of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Subsequent Buyer with prior written notice thereof:

 

(i) Such Subsequent Buyer shall have executed the Investor Questionnaire and
delivered the same to the Company.

 

(ii) Such Subsequent Buyer shall have executed either (x) a Joinder Agreement or
(y) a Subsequent Closing Notice, as applicable, and delivered the same to the
Company.

 

(iii) Such Subsequent Buyer shall have delivered its Subsequent Purchase Price
to the Company for the Subsequent Note(s) being purchased by such Subsequent
Buyer at the applicable Subsequent Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

 

(iv) The representations and warranties of such Subsequent Buyer shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the applicable Subsequent Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date), and such Subsequent Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Subsequent Buyer at or prior to the
applicable Subsequent Closing Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a) The obligation of each Initial Buyer hereunder to purchase the Initial Notes
and Warrants at the Initial Closing is subject to the satisfaction, at or before
the Initial Closing Date, of each of the following conditions, provided that
these conditions are for each Initial Buyer’s sole benefit and may be waived by
such Initial Buyer at any time in its sole discretion by providing the Company
with prior written notice thereof:

 

(i) The Company and each of its Subsidiaries shall have duly executed and
delivered to such Initial Buyer each of the following documents to which it is a
party: (A) each of the Transaction Documents, and (B) the Initial Note(s)
(allocated in such principal amounts as such Initial Buyer shall request) and
the related Warrant(s), in each case being purchased by such Initial Buyer at
the Initial Closing pursuant to this Agreement.

 

(ii) The Company shall have delivered to such Initial Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit H attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(iii) The Company shall have delivered to such Initial Buyer a certificate
evidencing the good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Initial Closing Date.

 



 - 23 - 

 



 

(iv) The Company shall have delivered to such Initial Buyer a certificate
evidencing the Company’s and each of its Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and its Subsidiaries conduct
business, as of a date within ten (10) days of the Initial Closing Date.

 

(v) The Company shall have delivered to such Initial Buyer a certificate,
executed by the Secretary of the Company and dated as of the Initial Closing
Date, as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company’s and each of its Subsidiary’s Board of Directors in a form reasonably
acceptable to such Initial Buyer, (ii) the Certificate of Incorporation of the
Company and each of its Subsidiaries and (iii) the Bylaws of the Company and
each of its Subsidiaries, each as in effect at the Initial Closing, in the form
attached hereto as Exhibit I.

 

(vi) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Initial Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Initial Closing Date. Such Initial Buyer shall have received
a certificate, executed by the Chief Financial Officer of the Company, dated as
of the Initial Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Initial Buyer in the form
attached hereto as Exhibit J.

 

(vii) The Common Stock (I) shall be designated for quotation on the Principal
Market and (II) shall not have been suspended, as of the Initial Closing Date,
by the SEC or the Principal Market from quotation on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Initial Closing Date, in writing by the SEC or the Principal Market.

 

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

 

(ix) Each of the Company’s Subsidiaries shall have executed and delivered to
such Buyer the Guaranty Amendment.

 

(x) The Collateral Agent shall have received (x) the Third Amendment to the
Subordination and Intercreditor Agreement, in the form attached hereto as
Exhibit K-1 (the “September 2016 Subordination Agreement Amendment”), which
further amends that certain Subordination and Intercreditor Agreement dated as
of September 1, 2016 by and among Longboard Capital Advisors LLC, the Company,
Ener-Core Power, Inc., Anthony Tang, as a Senior Lender (as defined therein) and
Empery Tax Efficient, LP in its capacity as collateral agent for the Senior Note
Lenders (as defined therein), as amended to date, and (x) the Termination
Agreement, in the form attached hereto as Exhibit K-2 (the “Termination
Agreement”), which terminates that certain Subordination and Intercreditor
Agreement dated as of November 2, 2015 by and among Anthony Tang, the Company
and Empery Tax Efficient, LP in its capacity as collateral agent for the Senior
Lenders (as defined therein), as amended to date, in each case, duly executed
and delivered by all parties thereto.

 



 - 24 - 

 



 

(xi) The Collateral Agent shall have received the Security Amendment Agreement,
duly executed by the Company and each of its Subsidiaries, together with the
original stock certificates representing all of the equity interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers and allonges executed in blank and other proper instruments of transfer.

 

(xii) The Company shall have delivered to such Initial Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Initial Buyer or its counsel may reasonably request.

 

(b) The obligation of each Subsequent Buyer hereunder to purchase the Subsequent
Notes at the applicable Subsequent Closing is subject to the satisfaction, at or
before the Subsequent Closing Date, of each of the following conditions,
provided that these conditions are for each Subsequent Buyer’s sole benefit and
may be waived by such Subsequent Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i) The Company and each of its Subsidiaries shall have duly executed and
delivered to such Subsequent Buyer each of the following documents to which it
is a party: (A) each of the Transaction Documents, and (B) the Subsequent
Note(s) (allocated in amounts as such Subsequent Buyer shall request) being
purchased by such Subsequent Buyer at the applicable Subsequent Closing pursuant
to this Agreement.

 

(ii) If applicable, the Company shall have duly executed and delivered to such
Subsequent Buyer the Joinder Agreement or Subsequent Closing Notice of such
Subsequent Buyer.

 

(iii) The Company shall have delivered to such Subsequent Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit H attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(iv) The Company shall have delivered to such Subsequent Buyer a certificate
evidencing the good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Initial Closing Date, and a bringdown of such certificate(s) as of a date
within ten (10) days of the applicable Subsequent Closing Date.

 

(v) The Company shall have delivered to such Subsequent Buyer a certificate
evidencing the Company’s and each of its Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and its Subsidiaries conduct
business, as of a date within ten (10) days of the Initial Closing Date, and a
bringdown of such certificate(s) as of a date within ten (10) days of the
applicable Subsequent Closing Date.

 

(vi) The Company shall have delivered to such Subsequent Buyer a certificate,
executed by the Secretary of the Company and dated as of the Initial Closing
Date, as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company’s and each of its Subsidiary’s Board of Directors in a form reasonably
acceptable to such Subsequent Buyer, (ii) the Certificate of Incorporation of
the Company and each of its Subsidiaries and (iii) the Bylaws of the Company and
each of its Subsidiaries, each as in effect at the applicable Subsequent
Closing, in the form attached hereto as Exhibit I.

 



 - 25 - 

 



 

(vii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the applicable Subsequent Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the applicable
Subsequent Closing Date. Such Subsequent Buyer shall have received a
certificate, executed by the Chief Financial Officer of the Company, dated as of
the applicable Subsequent Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Subsequent Buyer in the
form attached hereto as Exhibit J.

 

(viii) The Common Stock (I) shall be designated for quotation on the Principal
Market and (II) shall not have been suspended, as of the applicable Subsequent
Closing Date, by the SEC or the Principal Market from quotation on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the applicable Subsequent Closing Date, in writing by the SEC
or the Principal Market.

 

(ix) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

 

(x) The Company shall have delivered to such Subsequent Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Subsequent Buyer or its counsel may reasonably request.

 

8. TERMINATION. In the event that the Initial Closing shall not have occurred
with respect to an Initial Buyer on or before five (5) Business Days from the
date hereof due to the Company’s or such Initial Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date by delivering a written notice to that
effect to each other party to this Agreement and without liability of any party
to any other party.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



 - 26 - 

 



 

(b) Counterparts. This Agreement and any amendments hereto may be executed and
delivered in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party hereto and delivered to the other party; provided that a facsimile
or “.pdf” electronic format signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or “.pdf” electronic format
signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company, Anthony Tang so long as Anthony Tang or any of
his affiliates holds any Securities and Empery so long as Empery or any of its
affiliates holds any Securities (the “Required Holders”); provided that any such
amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected Buyer;
provided, further, that the provisions of Section 4(q) cannot be amended without
the additional prior written approval of the Collateral Agent or its successor.
Any amendment or waiver effected in accordance with this Section 9(e) shall be
binding upon each Buyer and holder of Securities and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the Buyers or holders of Securities. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration (other than
the reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

 



 - 27 - 

 



 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not immediately receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) or (iv) one Business Day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:

 



If to the Company:

 

  Ener-Core, Inc.   8965 Research Drive, Suite 100   Irvine, California 92618  
Telephone: (949) 616-3333   Facsimile: (949) 616-3399   Attention: Mr. Domonic
J. Carney, Chief Financial Officer   Email: DJ.Carney@ener-core.com



 

With a copy (for informational purposes only) to:

 

  K&L Gates LLP   1 Park Plaza, 12th Floor   Irvine, California 92614  
Telephone: (949) 623-3545   Facsimile: (949) 623-4477   Attention: Shoshannah D.
Katz, Esq.   Email: shoshannah.katz@klgates.com

 

If to the Transfer Agent:

 

  VStock Transfer, LLC.   18 Lafayette Place   Woodmere, New York 11598  
Telephone: (212) 828-8436   Facsimile: (646) 536-3179   Attention: Yoel
Goldfeder   E-mail: yoel@vstocktransfer.com







 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address, facsimile number and/or
e-mail address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or e-mail containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.

 



 - 28 - 

 







 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Securities. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes and the Warrants). A Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive each Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby, including without limitation taking such reasonable action as is
necessary or desirable to perfect a security interest in the Company’s or one or
more of its Subsidiaries’ Intellectual Property. Also, without limiting the
generality of the requirements of the Company set forth in the Transaction
Documents, the Company hereby covenants and agrees to provide prompt notice to
the Collateral Agent upon the issuance of any patents in the name of the Company
or any of their Subsidiaries anywhere in the world.

 

(k) Indemnification.

 

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(j), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 



 - 29 - 

 



 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Buyer holding at
least a majority of the aggregate principal amount of the Notes. The Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld conditioned or delayed, consent to entry of any judgment
or enter into any settlement or other compromise which (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation, (ii) requires any admission of wrongdoing by such
Indemnitee, or (iii) obligates or requires an Indemnitee to take, or refrain
from taking, any action. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.

 



 - 30 - 

 



 

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Pages Follow]



 

 - 31 - 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       ENER-CORE, INC.         By:     Name: Domonic J. Carney    
Title:  Chief Financial Officer



 



Signature Page to Securities Purchase Agreement



 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  BUYER:       [______]       By:          Name:     Title:           Aggregate
Principal Amount of Note Purchased:     Purchase Price:       Address:          
    Attention:       Facsimile:       Telephone:       Email:    

 



Signature Page to Securities Purchase Agreement



 



 

 



 

SCHEDULE OF BUYERS





 



(1)  (2)     (3)     (4)   (5)   (6)   (7) 

Buyer

 

  Address and
Facsimile Number   Aggregate Principal Amount of Notes   Number of Warrant
Shares   Purchase Price   Legal Representative’s Address and Facsimile Number  
Closing Date                                                                    
                            

 

TOTAL

                                                  



 



  



 

 

 



EXHIBITS

 

Exhibit A Form of Note Exhibit B Form of Warrant Exhibit C Guaranty Amendment
Exhibit D Security Amendment Agreement Exhibit E Form of Joinder Agreement
Exhibit F Form of Subsequent Closing Notice Exhibit G Form of Investor
Questionnaire Exhibit H Form of Irrevocable Transfer Agent Instructions Exhibit
I Form of Secretary’s Certificate Exhibit J Form of Compliance Certificate
Exhibit K-1 September 2016 Subordination Agreement Amendment Exhibit K-2
Termination Agreement

 

SCHEDULES

 

Schedule 3(a) Organization and Qualification Schedule 3(f) Acknowledgment
Regarding Buyer’s Purchase of Securities Schedule 3(j) SEC Documents; Financial
Statements Schedule 3(k) Absence of Certain Changes Schedule 3(m) Conduct of
Business; Regulatory Permits Schedule 3(o) Sarbanes-Oxley Act Schedule 3(p)
Transactions With Affiliates Schedule 3(q) Equity Capitalization Schedule 3(r)
Indebtedness and Other Contracts Schedule 3(s) Absence of Litigation Schedule
3(bb) Internal Accounting and Disclosure Controls Schedule 3(dd) Ranking of
Notes Schedule 3(oo) No Disqualification Events Schedule 4(s) Pledges of
Intellectual Property Rights

 



 

 

 

EXHIBIT A

 

Form of Note

 

[Omitted]

 

Exhibit A

 

 

EXHIBIT B

 

Form of Warrant

 

[Omitted]

 

Exhibit B

 

 

EXHIBIT C

 

Form of Guaranty Amendment

 

Exhibit C

 

 

SECOND AMENDMENT TO GUARANTY

 

THIS SECOND AMENDMENT TO GUARANTY (this “Amendment”) is made and entered into as
of June 5, 2018 by and between Ener-Core Power, Inc., a Delaware corporation
(the “Guarantor”) and the undersigned, and, in accordance with the terms hereof,
amends that certain Guaranty, dated as of November 23, 2016 (as amended to date,
the “Guaranty”), made by the Guarantor, in favor of the “Buyers” party to that
certain Securities Purchase Agreement, dated as of November 23, 2016 (the
“November 2016 SPA”), by and among Ener-Core, Inc., a Delaware corporation (the
“Company”), and the investors listed on the Schedule of Buyers attached thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Guaranty.

 

RECITALS

 

WHEREAS, pursuant to Section 12(b) of the Guaranty, provisions of the Guaranty
may be amended and the observance thereof may be waived only with the written
consent of the Company and the Required Holders (as defined in the November 2016
SPA);

 

WHEREAS, any amendment effected in accordance with Section 12(b) shall be
binding upon each Buyer and holder of Securities and the Company; and

 

WHEREAS, the parties hereto with to amend the Guaranty as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

AMENDMENTS TO THE GUARANTY

 

Section 1.1 The third paragraph under the WITNESSETH section of the Guaranty is
hereby deleted, and the following paragraphs shall be added after the second
paragraph under the WITNESSETH section of the Guaranty:

 

“WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers (each a “June 2018 Buyer”, and collectively, the “June 2018 Buyers”)
attached to that certain Securities Purchase Agreement dated June 5, 2018 (as
amended, restated or modified from time to time, the “June 2018 SPA”) are
parties to the June 2018 SPA, pursuant to which, among other things, the June
2018 Buyers shall purchase from the Company certain senior secured convertible
“Notes” (as defined in the June 2018 SPA) (collectively, the “June 2018
Notes”).”

 

“WHEREAS, (a) each of the November 2016 Buyers, the September 2017 Buyers and
the June 2018 Buyers are hereinafter referred to individually as a “Buyer” and
collectively, the “Buyers”, (b) the November 2016 Notes, the September 2017
Notes and the June 2018 Notes are hereinafter referred to collectively as the
“Notes”, (c) the November 2016 SPA, the September 2017 SPA and the June 2018 SPA
are hereinafter referred to collectively as the “Securities Purchase Agreement”,
and (d) collectively, the (1) November 2016 SPA, the November 2016 Notes and
each of the other agreements entered into by the parties thereto in connection
with the transactions contemplated by the November 2016 SPA, (2) the September
2017 SPA, the September 2017 Notes and each of the other agreements entered into
by the parties thereto in connection with the transactions contemplated by the
September 2017 SPA, and (3) the June 2018 SPA, the June 2018 Notes and each of
the other agreements entered into by the parties thereto in connection with the
transactions contemplated by the June 2018 SPA, are hereinafter referred to as
the “Combined Transaction Documents”.”

 



- 1 -

 



 

ARTICLE II

 

MISCELLANEOUS

 

Section 2.1 Effect of this Amendment. This Amendment shall form a part of the
Guaranty for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Guaranty shall be deemed a reference to the Guaranty as
amended hereby. This Amendment shall be deemed to be in full force and effect
only from and after both the execution of this Amendment by the parties hereto
and the execution of one or more agreements substantially identical to this
First Amendment to Guaranty by the Company and each of the other Required
Holders. Except as specifically amended as set forth herein, each term and
condition of the Guaranty shall continue in full force and effect.

 

Section 2.2 Entire Agreement. This Amendment, together with the Guaranty,
contains the entire agreement of the parties and supersedes any prior or
contemporaneous written or oral agreements between them concerning the subject
matter of this Amendment.

 

Section 2.3 Governing Law. This Amendment shall be governed by the internal law
of the State of New York.

 

Section 2.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment may be executed by fax or electronic mail, in
PDF format, and no party hereto may contest this Amendment’s validity solely
because a signature was faxed or otherwise sent electronically.

 

[Signature Pages Follow]



 

- 2 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Guaranty as of the date first above written.

 



  ENER-CORE POWER, INC., a Delaware corporation         By:     Name:   Domonic
J. Carney   Title: Chief Financial Officer

 



  Address for Notices:       8965 Research Drive, Suite 100   Irvine, California
92618   Attention: Mr. Domonic J. Carney   Facsimile: (949) 616-3399   Email:
DJ.Carney@ener-core.com

 



Second Amendment to Guaranty






 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Guaranty as of the date first above written.

 



  [_______]         By:         Name:     Title:



 

 

 

 

EXHIBIT D

 

Security Amendment Agreement

 

[Omitted]

 

Exhibit D

 

 

EXHIBIT E

 

Form of Joinder Agreement

 

Exhibit E

 

 

JOINDER AGREEMENT

 

Reference is hereby made to that certain Securities Purchase Agreement by and
among Ener-Core, Inc., a Delaware corporation, with headquarters located at 8965
Research Drive, Irvine, California 92618 (the “Company”), and the Initial Buyers
(as defined therein), dated as of June 5, 2018, and attached hereto as Exhibit A
(the “Purchase Agreement”). Capitalized terms not defined herein shall be as
defined in the Purchase Agreement.

 

(a) The party signatory hereto as the “Subsequent Buyer” (the “Subsequent
Buyer”) desires to purchase the Subsequent Note for the applicable Subsequent
Purchase Price, as set forth under the signature line of the Subsequent Buyer
attached hereto. The date of the Subsequent Closing (the “Subsequent Closing
Date”) shall occur on the date hereof.

 

(b) The Subsequent Buyer acknowledges, represents and warrants that it has
reviewed the Purchase Agreement, and subject to the satisfaction (or waiver) of
the conditions of Sections 1(c), 6(b) and 7(b), as of the Subsequent Closing
Date, the Subsequent Buyer shall be a “Buyer” and a “Subsequent Buyer”, in each
case as defined in the Purchase Agreement, with all the rights and obligations
of a “Buyer” and a “Subsequent Buyer” set forth therein.

 

(c) Having read the representations in Section 2 of the Purchase Agreement, the
Subsequent Buyer hereby makes the representations and warranties contained in
Section 2 of the Purchase Agreement, as set forth therein, to the Company as of
the date hereof and as of the Subsequent Closing Date.

 

(d) With regards to the Company’s representations and warranties in Section 3 of
the Purchase Agreement, the Company hereby makes the representations and
warranties contained in Section 3 of the Purchase Agreement, as set forth
therein, to the Subsequent Buyer as of the date hereof and as of the Subsequent
Closing Date, as modified or affected by the schedules attached to the Purchase
Agreement.

 

(e) The Subsequent Buyer has executed and delivered to the Company an investor
questionnaire, substantially in the form attached hereto as Attachment 1, which
such Subsequent Buyer represents and warrants is true, correct and complete. The
Subsequent Buyer agrees to furnish the Company with any additional information
it reasonably requests to ensure compliance with applicable federal and state
securities laws in connection with the purchase of the Subsequent Note.

 

(f) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile or “.pdf” electronic format signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or “.pdf” electronic format signature.

 

(g) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

[Signature Page Follows]

 

- 1 -

 

 

IN WITNESS WHEREOF, the Subsequent Buyer and the Company have caused their
respective signature page to this Agreement to be duly executed, in
counterparts, as of the date set forth below.

 

    SUBSEQUENT BUYER:           By:       Name:       Title:         Aggregate
Principal Amount of Subsequent Note Purchased:               Subsequent Purchase
Price:                     Address:                         Attention:          
    Facsimile:               Telephone:               Email:          

 

Accepted by:

 

COMPANY:       ENER-CORE, INC.         By:     Name: Domonic J. Carney    
Title: Chief Financial Officer  

 

Signature Page to Joinder Agreement

 

 

 

 

EXHIBITS

 

Exhibit A: Purchase Agreement

Attachment 1: Investor Questionnaire

 

 

 

 

EXHIBIT A

 

Purchase Agreement

 

Exhibit A

 

 

ATTACHMENT 1

 

Investor Questionnaire

 

 

 

 

EXHIBIT F

 

Form of Subsequent Closing Notice

 

Exhibit F

 

 

SUBSEQUENT CLOSING NOTICE

 

Reference is hereby made to that certain Securities Purchase Agreement by and
among Ener-Core, Inc., a Delaware corporation, with headquarters located at 8965
Research Drive, Irvine, California 92618 (the “Company”), and the Initial Buyers
(as defined therein), dated as of June 5, 2018, attached hereto as Exhibit A
(the “Purchase Agreement”). Capitalized terms not defined herein shall be as
defined in the Purchase Agreement.

 

(h) The party signatory hereto as the “Subsequent Buyer” (the “Subsequent
Buyer”) is an Initial Buyer under the Purchase Agreement, pursuant to which it
purchased an Initial Note for the Initial Purchase Price at the Initial Closing.

 

(i) The Subsequent Buyer desires to purchase a Subsequent Note for the
applicable Subsequent Purchase Price, as set forth under the signature line of
the Subsequent Buyer attached hereto. The date of the Subsequent Closing (the
“Subsequent Closing Date”) shall occur on the date hereof.

 

(j) The Subsequent Buyer acknowledges, represents and warrants that it has
reviewed the Purchase Agreement, and subject to the satisfaction (or waiver) of
the conditions of Sections 1(c), 6(b) and 7(b), as of the Subsequent Closing
Date, the Subsequent Buyer shall be a “Subsequent Buyer”, as defined in the
Purchase Agreement, with all the rights and obligations of a “Subsequent Buyer”
set forth therein.

 

(k) Having read the representations in Section 2 of the Purchase Agreement, the
Subsequent Buyer hereby makes the representations and warranties contained in
Section 2 of the Purchase Agreement, as set forth therein, to the Company as of
the Subsequent Closing Date.

 

(l) With regards to the Company’s representations and warranties in Section 3 of
the Purchase Agreement, the Company hereby makes the representations and
warranties contained in Section 3 of the Purchase Agreement, as set forth
therein, to the Subsequent Buyer as of the Subsequent Closing Date, as modified
or affected by the schedules attached to the Purchase Agreement.

 

(m) The Subsequent Buyer agrees to furnish the Company with any additional
information it reasonably requests to ensure compliance with applicable federal
and state securities laws in connection with the purchase of the Subsequent
Note.

 

(n) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile or “.pdf” electronic format signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or “.pdf” electronic format signature.

 

(o) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

[Signature Page Follows]

 

- 1 -

 

 

IN WITNESS WHEREOF, the Subsequent Buyer and the Company have caused their
respective signature page to this Agreement to be duly executed, in
counterparts, as of the date set forth below.

 

  SUBSEQUENT BUYER:       By:     Name:     Title:     Aggregate Principal
Amount of Subsequent Note Purchased:     Subsequent Purchase Price:        
Address:             Attention:         Facsimile:         Telephone:        
Email:  

 

Accepted by:

 

COMPANY:       ENER-CORE, INC.         By:     Name: Domonic J. Carney    
Title:  Chief Financial Officer  

 



Signature Page to Subsequent Closing Notice

 



 

 

 

EXHIBITS

 

Exhibit A: Purchase Agreement

 

 

 

 

EXHIBIT A

 

Purchase Agreement

 

Exhibit A

 

 

EXHIBIT G

 

Form of Investor Questionnaire

 

Exhibit G

 

 

Ener-Core, Inc.

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

PLEASE READ CAREFULLY

 

This investor questionnaire is being submitted by the undersigned to Ener-Core,
Inc., a Delaware corporation (“Issuer”) in order to determine whether the
undersigned qualifies as an “accredited investor” under Regulation D promulgated
under the Securities Act of 1933 (the “Securities Act”). The undersigned
understands that Issuer will rely upon the accuracy and completeness of the
information provided in this questionnaire in determining whether certain
issuances of securities of Issuer may qualify for an exemption from the
registration requirements of the Securities Act. Please return your completed
questionnaire and executed signature page hereto with your signature page to the
Securities Purchase Agreement.

 

I. Accredited Investor: The undersigned hereby represents and warrants that the
undersigned is an “accredited investor” under Regulation D promulgated under the
Securities Act. ☐ (please check box if you are an accredited investor)

 

The undersigned is an “accredited investor” for one of the following reasons
(check whichever applies):

 

Individuals. If the undersigned is a natural person (ignoring any revocable
grantor trust), then the undersigned hereby represents and warrants as follows
(check whichever applies):

 

☐The undersigned is a director, executive officer, or general partner of the
Issuer, or a director, executive officer, or general partner of a general
partner of the Issuer.

 

☐The undersigned has a net worth (either individually or jointly with the
undersigned’s spouse) in excess of $1,000,000 (see calculation guidance below).

 

☐The undersigned (i) either (A) had an individual annual income (exclusive of
spousal income) in excess of $200,000 or (B) had a joint income with the
undersigned’s spouse in excess of $300,000 in each of the two preceding tax
years, and (ii) reasonably expects to have the same income level (individually
or jointly, as applicable) in the current tax year (see calculation guidance
below).

 

The term “net worth” means the excess of total assets over total liabilities. In
calculating “net worth,” the Investor must exclude the value of the Investor’s
principal residence as an asset. The value of the principal residence should be
calculated as the fair market value of the residence, less any debt secured by
such residence. To the extent that the amount of debt secured by the primary
residence exceeds the fair market value of such residence, this excess amount of
debt should be considered a liability for purposes of calculating net worth. The
term “individual income” means adjusted gross income, as reported for federal
income tax purposes, less any income attributable to a spouse or property owned
by a spouse, increased by the amount (if not attributable to a spouse or
property owned by a spouse) of any tax-exempt shares received, losses claimed as
a partner in an entity treated as a partnership for tax purposes, any deduction
claimed for depletion, any deduction for long term capital gains. The term
“joint income” is defined in the same manner as “individual income,” except that
income attributable to a spouse or property owned by a spouse is included.

 



- 1 -

 



 

Trusts. If the undersigned is a trust, then the undersigned hereby represents
and warrants that the undersigned is (check whichever applies):

 

☐A revocable trust (such as a living trust) or a trust formed for the purpose of
acquiring the securities and for which, in either case, each grantor is an
accredited investor. Indicate each grantor and the category that describes how
each such grantor itself is qualified as an “accredited investor”:

 

____________________________________________________________

 

____________________________________________________________

 

☐A trust which has total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring securities, whose purchase is directed by a
“sophisticated person” within the meaning of Regulation D who has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the proposed investment.

 

Entities. If the undersigned is a corporation, partnership, limited liability
company or trust, then the undersigned hereby represents and warrants that the
undersigned is (check whichever applies):

 

☐an employee benefit plan within the meaning of the Employment Retirement Income
Security Act of 1974, as amended (“ERISA”), if either:

 

a.the investment decision is made by a plan fiduciary, as defined in ERISA §
3(21), that is a bank, savings and loan association, insurance company or
registered investment adviser,

 

b.an employee benefit plan with total assets in excess of $5,000,000, or

 

c.a self-directed plan with investment decisions made solely by persons who are
accredited investors as defined in Rule 501(a) promulgated under the Securities
Act.

 

☐one of the following entities, not formed for the specific purpose of acquiring
securities and having total assets in excess of $5,000,000:

 



a.an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended;

 

b.a corporation, partnership, or limited liability company; or

 

c.a Massachusetts or similar business trust.

 

☐a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or a fiduciary capacity.



 



- 2 -

 



 

☐a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended.

 

☐an insurance company as defined in Section 2(13) of the Securities Act.

 

☐an investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”), or a business development company as defined in
Section 2(a)(48) of the Investment Company Act.

 

☐a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

☐a plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees with total assets in excess of $5,000,000.

 

☐a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended.

 

☐An entity in which all of the equity owners are “accredited investors” under
any of the above categories (including the categories for individuals and trusts
listed in the preceding Sections 1(a) and 1(b)). If the undersigned belongs to
this investor category only, list the equity owners of the undersigned, and the
“accredited investor” category which each such equity owner satisfies:

 

____________________________________________________________

 

____________________________________________________________

 

If the Issuer needs to verify my status as an accredited investor or has any
questions with respect to such status, I hereby consent to request that the
Issuer contact:

 



Name:           Firm name:           Email:           Telephone:          
Address:    

 

Relationship to accredited investor:    

 









 

II. Not an Accredited Investor: The undersigned hereby represents and warrants
that the undersigned does NOT meet one of the foregoing tests and does not
qualify as an “accredited investor” under Regulation D promulgated under the
Securities Act. ☐ (please check box if you are not an accredited investor)

 

Signature Page Follows

 

- 3 -

 



 

The undersigned has/have executed this Accredited Investor Questionnaire
effective as of the date set forth below.

 



  FOR INDIVIDUALS         By:         Signature         Name:           Date:  
        By:        Signature         Name:           Date:  



 

NOTE: IF YOU ARE PURCHASING SHARES WITH YOUR SPOUSE, YOU MUST BOTH SIGN THIS
SIGNATURE PAGE.

 

IF YOU ARE PURCHASING SHARES WITH ANOTHER PERSON NOT YOUR SPOUSE, YOU MUST EACH
FILL OUT A SEPARATE QUESTIONNAIRE.

 



  FOR ENTITIES           Name of Entity (i.e., corporation, partnership, trust,
LLC etc.)         By:       Signature         Name:           Title:          
Date:  



 

- 4 -

 

 

EXHIBIT H

 

Form of Irrevocable Transfer Agent Instructions

 

Exhibit H

 

 

TRANSFER AGENT INSTRUCTIONS

 

ENER-CORE, INC.

 

June 5, 2018

 

VStock Transfer, LLC

18 Lafayette Place

Woodmere, New York 11598
Telephone: (212) 828-8436

Facsimile: (646) 536-3179

Attention: Yoel Goldfeder

E-mail: yoel@vstocktransfer.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
June 5, 2018 (the “Agreement”), by and among Ener-Core, Inc., a Delaware
corporation (the “Company”), and the investors named on each Buyer’s signature
page to the Agreement and the Schedule of Buyers attached thereto (collectively,
the “Holders”), pursuant to which the Company is issuing to the Holders:
(i) convertible senior secured promissory notes (the “Notes”), which Notes shall
be convertible into shares of common stock of the Company, par value $0.0001 per
share (the “Common Stock”), and (ii) warrants (the “Warrants”), which are
exercisable to purchase shares of Common Stock.

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

 

(i)to issue shares of Common Stock upon conversion of the Notes (the “Conversion
Shares”) to or upon the order of a Holder from time to time upon delivery to you
of a properly completed and duly executed Conversion Notice, in the form
attached hereto as Exhibit I, which has been acknowledged by the Company as
indicated by the signature of a duly authorized officer of the Company thereon;
and

 

(ii)to issue shares of Common Stock upon exercise of the Warrants (the “Warrant
Shares”) to or upon the order of a Holder from time to time upon delivery to you
of a properly completed and duly executed Exercise Notice, in the form attached
hereto as Exhibit II, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

 

You acknowledge and agree that so long as you have previously received (a) a
written legal opinion from the Company’s legal counsel that either (i) a
registration statement covering resales of the Conversion Shares and/or Warrant
Shares has been declared effective by the Securities and Exchange Commission
(“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”), or
(ii) sales of the Conversion Shares and/or the Warrant Shares may be made in
conformity with Rule 144 under the Securities Act (“Rule 144”) and (b) if
applicable, a copy of such registration statement, then within three (3)
business days of your receipt of a notice of transfer, Conversion Notice or
Exercise Notice, you shall issue the certificates representing the Conversion
Shares and/or the Warrant Shares, as applicable, registered in the names of such
transferees, and such certificates shall not bear any legend restricting
transfer of the Conversion Shares and/or the Warrant Shares thereby and should
not be subject to any stop-transfer restriction; provided, however, that if such
Conversion Shares and Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144, then the certificates for such
Conversion Shares and/or Warrant Shares shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

[Remainder of page left blank intentionally. Signatures follow.]

 

- 1 -

 

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at 949-616-3300.

 



  Very truly yours,   ENER-CORE, INC.         By:     Name: Domonic J. Carney  
Title: Chief Financial Officer

 



THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

 

this ___ day of June, 2018

 

VSTOCK TRANSFER, LLC



 

By:     Name: Yoel Goldfeder   Title: Chief Executive Officer  



 

Enclosures



Signature Page to Transfer Agent Instructions







 



 

 

 

EXHIBIT I

 

CONVERSION NOTICE

 

ENER-CORE, inc.

 

Reference is made to the convertible unsecured promissory note (the “Note”)
issued to the undersigned by Ener-Core, Inc., a Delaware corporation (the
“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock par value $0.0001 per share (the
“Common Stock”) of the Company, as of the date specified below.

 

Date of Conversion:  

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:



 

Conversion Price:  

Number of shares of Common Stock to be issued:

 



 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:                  



Facsimile Number and E-mail Address:

         

 

Authorization:     By:     Title:     Dated:    

 

Account Number (if book entry transfer):  

Transaction Code Number (if book entry transfer):

Installment Amounts to be reduced and amount of reduction:  

 

Exhibit I

 

 

 ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs VStock
Transfer, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated June 5, 2018 from the
Company and acknowledged and agreed to by VStock Transfer, LLC.

 

  ENER-CORE, INC.         By:      Name:     Title:  

 

 

 

 

EXHIBIT II

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

ENER-CORE, inc.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Ener-Core, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______

 

        Name of Registered Holder         By:         Name:       Title:    

 

Exhibit II

 

 

 ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs VStock
Transfer, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated June 5, 2018 from the
Company and acknowledged and agreed to by VStock Transfer, LLC.

 

  ENER-CORE, INC.         By:     Name:     Title:  

 

 

 

 

SCHEDULE OF BUYERS 

 

 



(1)  (2)     (3)     (4)   (5)   (6) 

Buyer



  Address and
Facsimile Number   Aggregate Principal Amount of Notes   Number of Warrant
Shares   Purchase Price   Legal Representative’s Address and Facsimile Number 
                                                                                

 

TOTAL

          $               $               

 



 



- 2 -

 

 

EXHIBIT I

 

Form of Secretary’s Certificate

 



Exhibit I

 

 

SECRETARY’S CERTIFICATE

 

Pursuant to Section 7(a)(v) of the Securities Purchase Agreement, dated as of
June 5, 2018 (the “Purchase Agreement”), by and among Ener-Core, Inc., a
Delaware corporation (the “Company”), and the investors set forth on the
Schedule of Buyers attached to the Purchase Agreement (each, a “Buyer” and
collectively, the “Buyers”), Domonic J. Carney, the Secretary of the Company,
hereby certifies, in his capacity as an officer of the Company and as an officer
of Ener-Core Power, Inc., a Delaware corporation (the “Subsidiary”), and not
individually, on behalf of the Company and the Subsidiary, respectively, that:

 

1.Attached hereto as Exhibit A are true, correct and complete copies of
resolutions duly adopted by the Board of Directors (the “Board”) of the Company
and the Board of Directors (the “Subsidiary Board”) of the Subsidiary
(collectively, the “Board Resolutions”), approving the matters contemplated by
Section 3(b) of the Purchase Agreement. Such resolutions have not been amended,
modified, supplemented, annulled or revoked and are in full force and effect in
the form adopted, and are the only resolutions adopted by the Board and the
Subsidiary Board or by any committee of or designated by the Board and
Subsidiary Board relating to (i) the transactions contemplated by the Board
Resolutions, and (ii) the transaction agreements identified in the Board
Resolutions. All members of the Board and Subsidiary Board were, at the time of
their approval of the resolutions attached hereto as Exhibit A, respectively,
and have been at all times thereafter, duly elected, qualified, and acting
directors of the Company and the Subsidiary, respectively.

 

2.Attached hereto as Exhibit B are true, correct and complete copies of the
Certificate of Incorporation of the Company, as currently in effect (the
“Certificate”), and the Certificate of Incorporation of the Subsidiary, as
currently in effect (the “Subsidiary Certificate”). The Certificate has not been
amended subsequent to September 3, 2015, and no action has been taken by the
Company, its stockholders, directors, or officers to authorize or effect any
further amendment or modification to such Certificate, and the Subsidiary
Certificate has not been amended subsequent to June 28, 2013, and no action has
been taken by the Subsidiary, its stockholders, directors, or officers to
authorize or effect any further amendment or modification to such Subsidiary
Certificate.

 

3.Attached hereto as Exhibit C are true, correct and complete copies of the
Bylaws of the Company, as currently in effect (the “Bylaws”), and the Bylaws of
the Subsidiary, as currently in effect (the “Subsidiary Bylaws”). The Bylaws
have not been amended subsequent to September 3, 2015, and no action has been
taken by the Company, its stockholders, directors, or officers to authorize or
effect any further amendment or modification to such Bylaws, and the Subsidiary
Bylaws have not been amended subsequent to August 1, 2012, and no action has
been taken by the Subsidiary, its stockholders, directors, or officers to
authorize or effect any further amendment or modification to such Subsidiary
Bylaws.

 

Capitalized terms contained herein and not otherwise defined shall be
interpreted in accordance with their meaning in the Purchase Agreement.

 

[Signature Page Follows]

 



- 1 -

 

 

IN WITNESS WHEREOF, the undersigned has signed his name to this Secretary’s
Certificate this June 5, 2018.

 

  By:   Name: Domonic J. Carney   Title: Secretary

 



Signature Page to Secretary’s Certificate

 



 

 

 

EXHIBIT A

 

Board Resolutions

 



Exhibit A

 

 

Subsidiary Board Resolutions

 



 

 

 

EXHIBIT B

 

Certificates of Incorporation

 



Exhibit B

 

 

EXHIBIT C

 

Bylaws

 



Exhibit C

 

 

EXHIBIT J

 

Form of Compliance Certificate

 



Exhibit J

 

 

COMPLIANCE CERTIFICATE

 

Pursuant to Section 7(a)(vi) of the Securities Purchase Agreement, dated as of
June 5, 2018 (the “Purchase Agreement”), by and among Ener-Core, Inc., a
Delaware corporation (the “Company”), and the investors set forth on the
Schedule of Buyers attached to the Purchase Agreement (each, a “Buyer” and
collectively, the “Buyers”), Domonic J. Carney, the Chief Financial Officer of
the Company, hereby certifies, in his capacity as an officer of the Company and
not individually, on behalf of the Company and to the best of his knowledge
after a reasonable investigation that:

 

1. The representations and warranties of the Company contained in Section 3 of
the Purchase Agreement are true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date).

 

2. The Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.

 

Capitalized terms contained herein and not otherwise defined shall be
interpreted in accordance with their meaning in the Purchase Agreement.

 

[Signature Page Follows]

 



- 1 -

 

 

IN WITNESS WHEREOF, the undersigned has signed his name to this Compliance
Certificate this June 5, 2018.

 



  By:   Name: Domonic J. Carney   Title:

Chief Financial Officer

 



 

 

 

EXHIBIT K-1

 

September 2016 Subordination Agreement Amendment

 

[Omitted]

 



Exhibit K-1

 

 


EXHIBIT K-2

 

Termination Agreement

 

[Omitted]

 



Exhibit K-2

 

 

DISCLOSURE SCHEDULES TO STOCK PURCHASE AGREEMENT

 

(Note: Capitalized terms used herein and not otherwise defined shall have the
definitions ascribed to such terms in the Agreement.)

 

Schedule 3(a)

(Organization and Qualification)

 

Ener-Core Power, Inc., a Delaware corporation

 

Schedule 3(f)

(Acknowledgment Regarding Buyer’s Purchase of Securities)

 

Michael Hammons, Chairman of the Company’s Board of Directors, has agreed to
purchase an Initial Note in the principal amount of $27,777.78 and a Warrant to
purchase 55,556 Warrant Shares at the Initial Closing.

 

Schedule 3(j)

(SEC Documents; Financial Statements)

 

None.

 

Schedule 3(k)

(Absence of Certain Changes)

 

None.

 

Schedule 3(m)

(Conduct of Business; Regulatory Permits)

 

None.

 

Schedule 3(o)

(Sarbanes-Oxley Act)

 

None, other than as disclosed in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2017, and as described in Schedule 3(aa) below.

 

Schedule 3(p)

(Transactions With Affiliates)

 

Bridge Note Financing

 

Between September 2017 and March 2018, the Company sold and issued the Bridge
Notes (as defined below). The following officers and director purchased the
Bridge Notes in the principal amount and related warrants in the quantities
listed adjacent to their names in exchange for cash or accrued compensation
liabilities, as applicable. 

 



- 1 -

 

 

Name  Position with Company 

Principal Amount of Notes

($)

  

Number of

Shares

Underlying Warrants

(#)

  

Aggregate

Purchase Price

($)

  Domonic J. Carney  Chief Financial Officer   87,222(1)   34,888    78,500(2)
Douglas Hamrin  Vice President, Engineering   25,278(3)   10,111    22,750(4)
Mark Owen  Vice President of Operations and Business Development   34,722(5) 
 13,888    31,250(6) Michael Hammons  Director   5,556(7)   2,222    5,000 

 

  (1) Consists of (i) Bridge Notes in the principal amounts of $27,778 and
$8,333 purchased in the name of Charles Schwab & Co Inc. FBO Domonic Carney IRA
in September and December 2017, respectively, over which Mr. Carney has
investment control and which securities he may be deemed to beneficially own;
and (ii) Bridge Notes in the principal amounts of $11,111 and $40,000 purchased
in the name of Domonic J. Carney in January and March 2018, respectively.      
  (2) Includes $36,000 in forgiveness of accrued payroll liabilities owed to Mr.
Carney as of March 26, 2018.         (3) Consists of a Bridge Note in the
principal amount of $25,278 purchased in March 2018.         (4) Consists of
$22,750 in forgiveness of accrued payroll liabilities owed to Mr. Hamrin as of
March 26, 2018.         (5) Consists of Bridge Notes in the principal amounts of
$8,333 and $26,389 purchased in December 2017 and March 2018, respectively.    
    (6) Includes $23,750 in forgiveness of accrued payroll liabilities owed to
Mr. Owen as of March 26, 2018.         (7) Consists of a Bridge Note in the
principal amount of $5,556 purchased in November 2017.

 

Indemnification Agreements

 

The Certificate of Incorporation and Bylaws require the Company to indemnify its
directors to the fullest extent permitted by Delaware law. In addition, the
Company has entered indemnification agreements with each of its directors and
officers.

 

See also Schedule 3(f).

 



- 2 -

 

 

Schedule 3(q)

(Equity Capitalization)

 

(ii)Outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries.

 

The Company has agreed to issue to J Streicher a warrant to purchase a number of
shares of Common Stock equal to: (i) 7% of the number of shares of Common Stock
issuable upon full conversion of the Notes (assuming conversion at the Initial
Conversion Price) issued to Buyers introduced to the Company by J Streicher and
(ii) 3.5% of the number of shares of Common Stock issuable upon full conversion
of the Notes (assuming conversion at the Initial Conversion Price) issued to
Buyers referred to J Streicher by the Company (the “J Streicher Warrant”). J
Streicher is only entitled to receive the J Streicher Warrant with respect to
the first $2.0 million in aggregate gross proceeds received by the Company upon
the issuance of Notes under the Agreement. The term of the J Streicher Warrant
will be five years and it will include a cashless exercise provision and provide
for piggyback registration rights. The exercise price of Common Stock underlying
the J Streicher Warrant will be $0.30 per share.

 

(iv)Financing statements securing obligations in any material amounts, either
singly or in the aggregate, filed in connection with the Company or any of its
Subsidiaries.

 

UCC financing statements have been filed in connection with (i) the issuance by
the Company of the 2015 Senior Notes (as defined below), (ii) the CLA (as
defined below) (iii) certain of its capital lease obligations.

 

(v)Agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act.

 

In connection with the issuance and sale of the 2016 Senior Notes (as defined
hereinafter), the Company entered into a Registration Rights Agreement with the
investors (the “Registration Rights Agreement”), pursuant to which the Company
is required to file one or more registration statements with the Securities and
Exchange Commission (the “SEC”) to register for resale by the investors the
shares issuable upon conversion of the 2016 Senior Notes (the “Conversion
Shares”) and shares underlying certain warrants issued to the holders of the
2016 Senior Notes (the “Warrant Shares”), and use its best efforts to maintain
the effectiveness of such registration statement(s). The Company was required to
file the first such registration statement promptly following the initial
closing date under the securities purchase agreement for the 2016 Senior Notes,
which occurred on December 2, 2016, but in no event later than the date that is
forty-five (45) days after such initial closing date. The Registration Rights
Agreement required the Company to obtain effectiveness of the required
registration statement by specified deadlines contained in the Registration
Rights Agreement. The Company complied with its obligation to file such
registration statement on January 17, 2017 and the SEC declared such
registration statement effective on February 21, 2017. In connection with the
execution of the Transaction Documents, the required number of investors waived
the Company’s ongoing maintenance obligations pursuant to the Registration
Rights Agreement with respect to such Conversion Shares and Warrant Shares.

 

See also Schedule 3(q)(ii).

 



- 3 -

 

 

Schedule 3(r)

(Indebtedness and Other Contracts)

 

Senior Secured Notes

 

Convertible Senior Notes payable consisted of the following as of December 31,
2017:

 

   Principal  

Debt

Discount

   Offering Costs  

Net

Total

  Balance, December 31, 2016  $9,191,000   $(8,152,000)  $(409,000)  $630,000 
Bridge Notes Issued   1,556,000    (461,000)   (51,000)   1,044,000 
Amortization of Debt Discount and Offering Costs   —    4,114,000    213,000  
 4,327,000  Conversion into Shares of Common Stock   (60,000)   51,000  
 2,000    (7,000) Balance, December 31, 2017   10,687,000    (4,448,000) 
 (245,000)   5,994,000  Less: Current Portion   10,687,000    (4,448,000) 
 (245,000)   5,994,000  Long Term Portion  $—   $—   $—   $— 

 

In the fourth quarter of 2016, the Company entered into a securities purchase
agreement pursuant to which it issued a new series of convertible senior secured
notes (collectively, the “2016 Senior Notes”) and related warrants, and entered
into amendment agreements related to the convertible senior secured notes
originally issued in April and May 2015 (the “2015 Senior Notes”) and the
Convertible Unsecured Notes (as defined below). The Company issued and sold new
2016 Senior Notes with a face value of $3,747,000 and an original issue discount
of $375,000 for gross cash proceeds of $3,372,000. Additionally, the Company
amended and restated the 2015 Senior Notes, the aggregate principal amount of
which was $5,000,000 prior to such amendment and restatement. Upon the amendment
and restatement of the 2015 Senior Notes, the face value of such 2015 Senior
Notes was $5,556,000 with an original issue discount of $556,000.

 

In conjunction with the issuance and/or amendment and restatement, as
applicable, of the aggregate face value of $9,302,000 of the 2016 Senior Notes
and 2015 Senior Notes, the Company issued five-year warrants to purchase up to
3,720,839 shares of the Company’s common stock at $3.00 per share. In 2016, 2015
Senior Notes in the aggregate principal amount of $111,000 were converted into
44,444 shares of common stock at $2.50 per share.

 

Between September 2017 and March 2018, the Company entered into a securities
purchase agreement, including several amendments and restatements thereto,
pursuant to which it issued a new series of convertible senior secured notes
(collectively the “Bridge Notes”) and related warrants on substantially
identical terms as the 2016 Senior Notes described above, except for the initial
exercise price of the detachable warrants. The Company issued and sold in the
aggregate Bridge Notes with a face value of approximately $2,444,446 and an
original issue discount of approximately $244,445 for gross cash proceeds of
approximately $2,100,000 and the forgiveness of approximately $100,000 in
accrued payroll liabilities owed to four employees. In conjunction with the
issuance of the Bridge Notes, the Company issued five-year warrants to purchase
up to 977,773 shares of common stock at an exercise price of $1.50 per share.
The Bridge Notes mature on December 31, 2018 and rank pari passu with the 2015
Senior Notes and 2016 Senior Notes.

 

The Company refers to the Bridge Notes, the 2016 Senior Notes and the amended
and restated 2015 Senior Notes, collectively, as the “Senior Notes”. The Senior
Notes are fully secured by all assets of the Company and the Company’s
subsidiaries. The Senior Notes are convertible at a price per share of $2.50,
which is adjustable upon a Company stock split, reverse split, or common share
dividend.

 



- 4 -

 

 

Upon an Event of Default, the Senior Notes will bear interest at a rate of 10%
per annum. The Senior Notes will mature on December 31, 2018 and rank senior to
the Convertible Unsecured Notes. The Senior Notes are convertible at the option
of the holder into the Company’s common stock at an exercise price of $2.50 (as
subject to adjustment therein) and will automatically convert into shares of the
Company’s common stock on the fifth trading day immediately following the
issuance date of the Senior Notes on which (i) the Weighted Average Price (as
defined in the Senior Notes) of the Company’s common stock for each trading day
during a twenty trading day period equals or exceeds $5.00 (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction) and no Equity Conditions Failure (as defined in the Senior Notes)
has occurred. The Senior Notes also contain a blocker provision that prevents
the Company from effecting a conversion in the event that the holder, together
with certain affiliated parties, would beneficially own in excess of either
4.99% or 9.99%, with such threshold determined by the holder prior to issuance,
of the shares of the Company’s common stock outstanding immediately after giving
effect to such conversion.

 

Upon an Event of Default and delivery to the holder of the Senior Note of notice
thereof, such holder may require the Company to redeem all or any portion of its
Senior Note at a price equal to 115% of the Conversion Amount (as defined in the
Senior Notes) being redeemed. Additionally, upon a Change of Control and
delivery to the holder of the Senior Note of notice thereof, such holder may
also require the Company to redeem all or any portion of its Senior Note at a
price equal to 115% of the Conversion Amount being redeemed. Further, at any
time from and after July 1, 2018 and provided that the Company has not received
either (i) initial deposits for at least eight 2 MW Power Oxidizer units or (ii)
firm purchase orders totaling not less than $3,500,000 and initial payment
collections of at least $1,600,000, in each case during the period commencing on
the issuance date of the 2016 Senior Notes and ending on June 30, 2018, the
holder of the Senior Note may require the Company to redeem all or any portion
of its Senior Note at a price equal to 100% of the Conversion Amount being
redeemed.

 

At any time after the issuance date of the Senior Notes, the Company may redeem
all or any portion of the then outstanding principal and accrued and unpaid
interest with respect to such principal, at 100% of such aggregate amount;
provided, however, that the aggregate Conversion Amount to be redeemed pursuant
to all Senior Notes must be at least $500,000, or such lesser amount as is then
outstanding. The portion of the Senior Note(s) to be redeemed shall be redeemed
at a price equal to the greater of (i) 110% of the Conversion Amount of the
Senior Note being redeemed and (ii) the product of (A) the Conversion Amount
being redeemed and (B) the quotient determined by dividing (I) the greatest
Weighted Average Price (as defined in the Senior Notes) of the shares of the
Company’s common stock during the period beginning on the date immediately
preceding the date of the notice of such redemption by the Company and ending on
the date on which the redemption by the Company occurs by (II) the lowest
Conversion Price (as defined in the Senior Notes) in effect during such period.

 

The Senior Notes contain a provision that prevents the Company from entering
into or becoming party to a Fundamental Transaction (as defined in the Senior
Notes) unless the Company’s successor entity assumes all of the Company’s
obligations under the Senior Notes and the related transaction documents
pursuant to written agreements in form and substance satisfactory to at least a
certain number of holders of the Senior Notes.

 

In connection with foregoing, Ener-Core Power, Inc., the Company’s wholly-owned
subsidiary, entered into a Guaranty, pursuant to which it agreed to guarantee
all of the obligations of the Company under the securities purchase agreement
for the 2016 Senior Notes, the Senior Notes and the related transaction
documents.

 



- 5 -

 

 

During the year ended December 31, 2017, two holders of Senior Notes converted
an aggregate of $60,000 of principal outstanding under the Senior Notes into
24,000 shares of the Company’s common stock. As a result of these conversions,
the Company incurred a loss of $53,000, representing the unamortized debt
discount and deferred financing fees.

 

The terms of the Senior Notes, as amended and/or restated to date, including the
related securities purchase agreements, and the related pledge, guaranty and
intercreditor agreements, are described in the following Current Reports on Form
8-K, incorporated by reference herein:

 

●Filed April 23, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015002938/f8k042215_enercore.htm])

 

●Filed May 7, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015003364/0001213900-15-003364-index.htm])

 

●Filed October 23, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015007903/f8k102215_enercore.htm])

 

●Filed November 3, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015008150/0001213900-15-008150-index.htm])

 

●Filed November 25, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015009088/f8k112415_enercoreinc.htm])

 

●Filed December 11, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015009442/f8k120715_enercoreinc.htm])

 

●Filed December 31, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015009836/f8k123015_enercore.htm])

 

●Filed April 5, 2016 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390016012234/f8k032816_enercoreinc.htm])

 

●Filed September 2, 2016 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390016016540/0001213900-16-016540-index.htm])

 

●Filed October 24, 2016 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390016017688/0001213900-16-017688-index.htm])

 

●Filed November 25, 2016 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390016018942/0001213900-16-018942-index.htm])

 

●Filed December 2, 2016 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390016019112/0001213900-16-019112-index.htm])

 

●Filed December 14, 2016 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390016019417/0001213900-16-019417-index.htm])

 

●Filed May 1, 2017 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390017004463/0001213900-17-004463-index.htm])

 

●Filed September 20, 2017 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390017009862/0001213900-17-009862-index.htm])

 

●Filed November 2, 2017 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390017011209/0001213900-17-011209-index.htm])

 

●Filed December 21, 2017 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390017011209/0001213900-17-011209-index.htm])

 

●Filed January 26, 2018 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390018000908/0001213900-18-000908-index.htm])

 

●Filed March 27, 2018 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390018003473/0001213900-18-003473-index.htm])

 

In connection with the issuance of the Securities under the Agreement, the
Company and certain holders of the Senior Notes intend to enter into certain
amendment agreements and/or waivers to: (1) effective upon the issuance by the
Company of Notes with an aggregate principal amount of at least $2,000,000
pursuant to the Agreement (x) remove the covenants in the securities purchase
agreements with respect to the 2015 Senior Notes and 2016 Senior Notes, and
revise the definitions of “Eligible Market” in the 2015 Senior Notes and 2016
Senior Notes, that require the Company to commence trading of its Common Stock
on a national securities exchange, (y) extend the maturity date of the 2015
Senior Notes, 2016 Senior Notes and Bridge Notes to December 31, 2020 and (z)
remove the holders’ right of redemption under Section 7 of the 2015 Senior
Notes, 2016 Senior Notes and Bridge Notes; (2) adjust the conversion price under
the 2015 Senior Notes, 2016 Senior Notes and Bridge Notes to $0.25 per share of
Common Stock; and (3) allow for the issuance of the Notes and Warrants and
obtain certain waivers by the investors under the 2015 Senior Notes, 2016 Senior
Notes and Bridge Notes and the related securities purchase agreements.

 



- 6 -

 

 

Convertible Unsecured Notes

 

Convertible Unsecured Notes (as defined below) payable consisted of the
following as of December 31, 2017:

 

   Notes  

Debt

Discount

   Offering Costs  

Net

Total

  Balance at December 31, 2016  $1,250,000   $(666,000)  $(30,000)  $554,000    
                   Amortization of debt discount and deferred financing costs 
 —    739,000    30,000    769,000  Issuance of additional warrants   —  
 (73,000)   —    (73,000) Balance at December 31, 2017  $1,250,000   $—   $—  
$1,250,000                        Less: Current Portion  $(1,250,000)  $—   $—  
$(1,250,000) Long Term Portion  $—   $—   $—   $— 

 

On September 1, 2016, the Company entered into a securities purchase agreement
and related notes and warrants pursuant to which it issued certain convertible
unsecured promissory notes (the “Convertible Unsecured Notes”) and detachable
five-year warrants to purchase an aggregate of 124,999 shares of the Company’s
common stock at an exercise price of $4.00 per share (the “September 2016
Financing”). The Company received total gross proceeds of $1,250,000, less
transaction expenses of $45,000 consisting of legal costs for net proceeds of
$1,205,000. The Company recorded a discount of $553,000 on the date of issuance
representing the fair value of the warrants issued and the value of the
beneficial conversion feature on the date of issuance. In the fourth quarter of
2016, the Company increased its debt discount recorded by $335,000, consisting
of $305,000 recorded for the issuance of additional warrants at fair value of
$305,000 and $30,000 for the difference in fair value for warrants repriced from
$4.00 per share to $3.00 per share.

 

The Convertible Unsecured Notes bear interest at a rate of 12% per annum and
were scheduled to mature on September 1, 2017; provided, however, that the
Company may not prepay any portion of the outstanding principal and accrued and
unpaid interest under the Convertible Unsecured Notes so long as any of the
Senior Notes remain outstanding and in no event will the maturity date of such
Convertible Unsecured Notes be earlier than at least ninety-one (91) days after
the maturity date under the Senior Notes. As of December 31, 2017, the
Convertible Unsecured Notes remain outstanding. The Convertible Unsecured Notes
are subordinate to the Senior Notes. The Convertible Unsecured Notes were
initially convertible at the option of the holder into common stock at a
conversion price of $4.31 per share and will automatically convert into shares
of common stock in the event of a conversion of at least 50% of the then
outstanding (i) principal, (ii) accrued and unpaid interest with respect to such
principal and (iii) accrued and unpaid late charges, if any, with respect to
such principal and interest, under the Senior Notes. In connection with the
issuance of the 2016 Senior Notes and amendment and restatement of the 2015
Senior Notes, the conversion price was reduced to $2.50 per share. The
Convertible Unsecured Notes also contain a blocker provision that prevents the
Company from effecting a conversion in the event that the holder, together with
certain affiliated parties, would beneficially own in excess of 9.99% of the
shares of common stock outstanding immediately after giving effect to such
conversion. At any time after the issuance date of the Convertible Unsecured
Notes, the Company may, at its option, redeem all or any portion of the then
outstanding principal and accrued and unpaid interest with respect to such
principal (the “Company Optional Redemption Amount”), at 100% of such aggregate
amount; provided, however, that the Company may not redeem all or any portion of
the Company Optional Redemption Amount so long as any of the Senior Notes remain
outstanding without the prior written consent of the collateral agent with
respect to such Senior Notes and certain investors holding the requisite number
of conversion shares and warrant shares underlying the Senior Notes and related
warrants.

 



- 7 -

 

 

The securities purchase agreement for the Convertible Unsecured Notes called for
the issuance of additional five-year warrants to purchase an aggregate of 62,500
shares at an exercise price of $4.00 per share on each of the 61st, 91st, 121st
and 151st days after the closing of the September 2016 Financing (in each case,
an “Additional Warrant Date”), but only in the event the Company had not
consummated a further financing consisting of the issuance of common stock and
warrants for aggregate gross proceeds of at least $3,000,000 prior to such
respective Additional Warrant Date. As of January 30, 2017, the Company had not
consummated a further financing and, as a result, issued warrants to purchase an
aggregate of 250,000 shares of the Company’s common stock, consisting of the
issuance of an aggregate of 62,500 shares of the Company’s common stock on each
of November 1, 2016, December 1, 2016, December 31, 2016 and January 30, 2017.
The Company valued the warrants to purchase an aggregate of 62,500 shares of
common stock issued in the first quarter of 2017 using the Black-Scholes option
pricing model at $73,000 and recorded an additional discount on the date of
issuance. The Company evaluated the accounting of the additional detachable
warrants and determined that the warrants should not be accounted for as
derivative liabilities.

 

The terms of the Convertible Unsecured Notes and the related warrants, including
the related agreements, are also described in the Company’s Current Report on
Form 8-K, filed September 2, 2016 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390016016540/0001213900-16-016540-index.htm]),
incorporated by reference herein.

 

In connection with the issuance of the Securities under the Agreement, the
Company and certain holders of the Convertible Unsecured Notes intend to enter
into certain amendment agreements to: (1) provide for the payment in kind of
interest accrued and unpaid through June 30, 2018 (with re-commencement of
accrual of interest payable in cash on July 1, 2018), (2) adjust the conversion
price under the Convertible Unsecured Notes to $0.25 per share of Common Stock
and (3) amend and restate a definition to facilitate the Company’s efforts to
consummate the sale of the Securities under the Agreement.

 

Leases Payable

 

Capital leases payable consisted of the following:

 

   December 31,
2017   December 31,
2016            Capital lease payable to De Lange Landon secured by forklift,
10.0% interest, due on October 1, 2018, monthly payment of $452.  $5,000  
$10,000              Capital lease payable to Dell Computers secured by computer
equipment, 15.09% interest, ended on November 22, 2017, monthly payment of
$394.   —    4,000              Capital lease payable to Dell Computers secured
by computer equipment, 4.99% interest, due on May 1, 2020, monthly payment of
$716.   20,000    —  Total capital leases  $25,000   $14,000  Less: current
portion   (13,000)   (10,000) Long-term portion of capital leases  $12,000  
$4,000 

  



- 8 -

 

 

The future minimum lease payments required under the capital leases and the
present value of the net minimum lease payments as of December 31, 2017, are as
follows:

 

   Year Ending
December 31,  Amount    2018   13,000    2019   9,000    2020   4,000  Net
minimum lease payments     $26,000  Less: Amount representing interest and
taxes      (1,000) Present value of net minimum lease payments     $25,000 
Less: Current maturities of capital lease payables      (13,000) Long-term
capital lease payables     $12,000 

 

Standby Letter of Credit 

 

Pursuant to the terms of the Commercial License Agreement (“CLA”), dated as of
November 14, 2014, by and between the Company and Dresser-Rand, the Company was
required to provide a backstop security of $2.1 million to secure performance of
certain obligations under the CLA (the “Backstop Security”). Effective November
2, 2015, the Company executed that certain Backstop Security Support Agreement
(the “Support Agreement”), pursuant to which an investor agreed to provide the
Company with financial and other assistance (including the provision of
sufficient and adequate collateral) as necessary in order for the Company to
obtain a $2.1 million letter of credit acceptable to Dresser-Rand as the
Backstop Security and with an expiration date of June 30, 2017 (“Letter of
Credit”). If the investor is required to make any payments on the Letter of
Credit, subject to the terms of the Intercreditor Agreement (as defined
hereinafter), the Company must reimburse the investor the full amount of any
such payment. Such payment obligation is secured by a pledge of certain
collateral of the Company pursuant to a Security Agreement dated November 2,
2015 (“Security Agreement”), and the security interest in favor of and the
payment obligations to the investor are subject to the terms of that certain
Subordination and Intercreditor Agreement executed concurrently with the Support
Agreement and Security Agreement (the “Intercreditor Agreement”) by and among
the investor, the Company and the collateral agent pursuant to the Senior Notes.

 

The term of the Company’s obligations under the Support Agreement (the “Term”)
commenced on November 2, 2015, the issuance date of the Letter of Credit, and
will terminate on the earliest of: (a) replacement of the Letter of Credit with
an alternative Backstop Security in favor of Dresser-Rand, (b) Dresser-Rand
eliminating the Backstop Security requirement under the CLA, or (c) the last day
of the twenty-fourth calendar month following the commencement of the Term. In
consideration of the investor’s support commitment, the Company paid the
investor a one-time fee equal to 4% of the amount of the Letter of Credit and is
obligated to pay a monthly fee equal to 1% of the amount of the Letter of Credit
for the first twelve months. If the Support Agreement has not terminated after
the initial twelve months, the Company will pay another one-time fee equal to 4%
of the amount of the Letter of Credit, and a monthly fee equal to 2% of the
amount of the Letter of Credit for up to another twelve months.

 

Concurrent with the execution of the amendment to the CMLA in April 2017, the
Company and Dresser-Rand agreed to modify the requirements for the existing
backstop security. As modified, The Company was required to maintain a $500,000
backstop security, reduced from $2.1 million, and the backstop security was
extended from June 2017 to March 31, 2018. The letter of credit and the related
backstop security were cancelled on April 10, 2018, with an effective date of
March 31, 2018, with no claims having been made by Dresser-Rand thereunder.

 



- 9 -

 

 

Amendments to Backstop Security and Senior Notes

 

In June 2016, the Company executed a contract manufacturing and commercial
licensing agreement (the “CMLA”) with Dresser-Rand, which both companies
intended would supersede and replace the CLA. In April 2017, the Company amended
the terms of the CMLA to make the CMLA effective as of January 1, 2017, at which
time it superseded and replaced the CLA. Further, effective as of April 27,
2017, the Company executed a First Amendment to the Support Agreement (the “BSSA
Amendment”), with the individual investor. The BSSA Amendment is intended to
conform the terms of the Support Agreement and related Letter of Credit to the
terms of the CMLA. The BSSA Amendment (i) reduces the security obligation
underlying the Letter of Credit from $2.1 million to $500,000, consistent with
the current terms of the CMLA, (ii) extends the term of the backstop security to
March 31, 2018, (iii) reduces the related fee payable under the Support
Agreement to 1% per month for the remainder of the term, (iv) provided for the
amendment and restatement of the warrant issued to the investor in connection
with the execution of the Support Agreement in order to reduce the exercise
price per share of common stock of to $3.00 and insert a beneficial ownership
blocker provision at 4.99% and (v) provided that the Company would issue the
investor an additional warrant to purchase 41,000 shares of Common Stock at an
exercise price of $3.00 per share, subject to a 4.99% beneficial ownership
blocker.

 

In connection with the execution of the BSSA Amendment, on April 27, 2017, the
Company and certain investors holding Senior Notes executed first amendments to
such Senior Notes to revise the definition of “Backstop Agreement” to include
any amendments, restatements, supplements or other modifications thereof, as may
be permitted thereunder.

 

For detailed terms of the Backstop Security and related documents, see the
Company’s Current Reports on Form 8-K filed November 3, 2015 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390015008150/f8k110215_enercoreinc.htm])
and May 1, 2017 (EDGAR Link
[http://www.sec.gov/Archives/edgar/data/1495536/000121390017004463/0001213900-17-004463-index.htm]),
each incorporated by reference herein. See also “Standby Letter of Credit”
above.

 

Capital Leases

 

The Company leases certain assets, primarily computer equipment under agreements
expiring in 2020. The total amount of the capital leases is approximately
$35,000.

 

Operating Leases

 

The Company leases its office facility and equipment under operating leases,
which for the most part, are renewable. The leases also provide that the Company
pays insurance and taxes. The Company’s primary operating lease expired on
December 31, 2016 and the Company extended the lease for a three-month period
ending March 31, 2017 at a reduced interim rate. The Company signed a new lease
on February 2017 for a separate facility and moved into the new facilities in
April 2017.

 

For the year ended December 31, 2016 and through March 31, 2017, the Company’s
headquarters were located at 9400 Toledo Way, Irvine, California 92618. The
property consisted of a mixed use commercial office, production, and warehouse
facility of 32,649 square feet and expired December 31, 2016. The Company
extended the lease at a reduced rate until March 31, 2017. The monthly rent was
$26,825 for 2016 and reduced to $15,000 per month for the three months ending
March 31, 2017. As of April 1, 2017, the Company’s headquarters is located at
8965 Research Drive, Irvine, CA 92618 and consists of a mixed use commercial
office of 4,960 square feet. From January through March 2017, the Company’s
monthly rent was $15,000 for the Toledo Way property holdover and, from April 1,
2017, the Company’s monthly rent is $10,168 per month, with annual escalations
on April 1, 2018 to $10,473 per month and on April 1, 2019 to $10,787 per month
for the Research Drive property. The Toledo Way lease terminated on April 1,
2017 and the Research Drive property lease expires on March 31, 2020. The
Company’s rent expense under these leases was $137,000 and $322,000 for the
years ended December 31, 2017 and 2016, respectively.

  



- 10 -

 

 

Future minimum rental payments under operating leases that have initial
noncancelable lease terms in excess of one year as of December 31, 2017 are as
follows:

 

Year ending December 31, 2018   125,000  Year ending December 31, 2019 
 129,000  Year ending December 31, 2020   32,000  Total  $286,000 

 

Trade Accounts

 

The Company has approximately $1,800,000 in trade accounts payable as of March
31, 2018.

 

Schedule 3(s)

(Absence of Litigation)

 

On September 23, 2016 AMTRA ENGINEERING B.V. filed a civil lawsuit (Case number
30-2016-00877078-CU-BC-CJC) in the Superior Court, County of Orange, State of
California against Ener-Core Power, Inc. alleging breach of contract and breach
of warranty. The lawsuit is due to a billing dispute surrounding a contractor
for the Attero 250Kw unit delivered in June 2014 to the Netherlands. The Company
has settled the lawsuit for $42,500 in cash, of which $27,500 remains payable
and is expected to be paid after the close of a larger financing. The Company
intends to file a counter-claim against the contractor’s related company to
recover $78,000 in unpaid billings.

 

On March 22, 2017, Dian Griesel filed a civil lawsuit (Case number
30-2017-009001490CU-BC-CJC) in the Superior Court, County of Orange, State of
California against Ener-Core Power, Inc. for 42,657.40 of past due payables for
investor relations services performed for the Company during the 2016 fiscal
year. The Company settled the case on November 17, 2017 for $30,000 and has
received a full legal release.

 

On November 13, 2017, Praxair Distribution, Inc. filed a civil lawsuit (Case
number 00955447-CU-CL-CJC) in the Superior Court, County of Orange, State of
California against Ener-Core Power, Inc. for $41,595.45 of past due payables for
industrial gases and materials purchased by the Company during theyear ended
December 31, 2016. The Company was served notice on November 28, 2017 and
expects to dispute a portion of the amount claimed. The Company expects to seek
a potential settlement during 2018.

 

A commercial partner of the Company has notified the Company that such partner
may make a claim with respect to an incident involving the Company’s technology;
as of the date of the Agreement, no claim has been received and the Company is
unable to quantify the scope of any potential claim.

 

Schedule 3(bb)

(Internal Accounting and Disclosure Controls)

 

As of December 31, 2017, the Company’s management, under the supervision and
with the participation of its Chief Executive Officer and Chief Financial
Officer, performed an evaluation of the effectiveness of its disclosure controls
and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities
Exchange Act of 1934, as amended).

 



- 11 -

 

 

Based on such evaluation, the disclosure controls and procedures of the Company
and the Subsidiary as of December 31, 2017 were ineffective at the reasonable
assurance level due to the following material weaknesses in internal control
over financial reporting:

 

1.The Company does not have complete written documentation of all of its
internal control policies and procedures. Management evaluated the impact of the
Company’s failure to have written documentation of its internal controls and
procedures on its assessment of its disclosure controls and procedures and has
concluded that the control deficiency that resulted represented a material
weakness.

 

2.The Company does not have sufficient segregation of duties within accounting
functions, which is a basic internal control. Due to its size and nature,
segregation of all conflicting duties may not always be possible and may not be
economically feasible. However, to the extent possible, the initiation of
transactions, the custody of assets and the recording of transactions should be
performed by separate individuals. Management evaluated the impact of the
Company’s failure to have segregation of duties on its assessment of its
disclosure controls and procedures and has concluded that the control deficiency
that resulted represented a material weakness.

 

3.For the year ending December 31, 2017, management concluded that the Company
did not have a sufficient, integrated purchasing and accounting system to allow
for proper tracking, control and costing of its prototype KG2/PO unit costs
carried as a fixed asset and Powerstations currently under construction for sale
and carried in inventory. Although the Company believes that its costing is
accurate, based on additional review and procedures, to the extent the Company
sells additional units, it will need to enhance its controls over its inventory
systems. Management evaluated the impact of the Company’s failure to have
adequate inventory accounting systems, coupled with the risk associated with
costing its inventory, and the expected future activity for its inventory
costing system and has concluded that the control deficiency that resulted
represented a material weakness.

 

4.For the year ended December 31, 2017, management concluded that the Company’s
management information systems and information technology internal control
design was deficient because the potential for unauthorized access to certain
information systems and software applications existed during 2017 in several
departments, including corporate accounting. Additionally, certain key controls
for maintaining the overall integrity of systems and data processing were not
properly designed and operating effectively. These deficiencies increased the
likelihood of potential material errors in the Company’s financial reporting.
Management evaluated the impact of the Company’s failure to have adequate
information technology controls, on its assessment of its disclosure controls
and procedures and has concluded that the control deficiency that resulted
represented a material weakness.

 

The Company is attempting to remediate the material weaknesses in its disclosure
controls and procedures and internal controls over financial reporting
identified in its Annual Report on Form 10-K for the fiscal year ended December
31, 2017 by refining its internal procedures (see below).  The Company has
initiated the following corrective actions, which management believes are
reasonably likely to materially affect the Company’s financial reporting, as
they are designed to remediate the material weaknesses as described above:

 

●The Company is in the process of further enhancing the supervisory procedures
to include additional levels of analysis and quality control reviews within the
accounting and financial reporting functions.

 

●The Company is in the process of strengthening its internal policies and
enhancing its processes for ensuring consistent treatment and recording of
reserve estimates and that validation of its conclusions regarding significant
accounting policies and their application to the Company’s business transactions
are carried out by personnel with an appropriate level of accounting knowledge,
experience and training.

 

●The Company is evaluating additional analytical tools and accounting systems to
address the inventory costing control weaknesses identified and enhance its
internal controls over inventory and prototype capitalization.

 

●The Company has engaged and will continue to engage additional Information
Technology consultants to improve and update its information technology systems
and enhance its internal controls over information technology.

 



- 12 -

 

 

The Company does not expect to have fully remediated these material weaknesses
until management has tested those internal controls and found them to have been
remediated.  The Company expects to improve its internal controls and to test
the improvements during its annual testing for the fiscal year ending December
31, 2018.

 

Schedule 3(dd)

(Ranking of Notes)

 

The Senior Notes and the Notes issuable pursuant to this transaction will rank
pari passu. The rights granted pursuant to the Backstop Agreement are subject to
a subordination and intercreditor agreement, and the Convertible Unsecured Notes
are subordinated to all such senior obligations pursuant to another
subordination and intercreditor agreement. See also Schedule 3(r).

 

Schedule 3(oo)

(No Disqualification Events)

 

None.

 

Schedule 4(s)

(Pledges of Intellectual Property Rights)

 

None, except as provided in the CMLA, as amended to date.

 

 

- 13 -



 

 